 



EXHIBIT 10.1
LEASE AGREEMENT
965 PRAIRIE CENTER DRIVE
EDEN PRAIRIE, MN
     This Lease is made and entered into as of the Effective Date by and between
965 Partnership LLP, A Minnesota Limited Liability Partnership, as Landlord, and
Xata Corporation, a Minnesota corporation, as Tenant.
DEFINITIONS
     Except as otherwise specifically defined in this Lease, the capitalized
terms used in this Lease have the meanings ascribed to them on Exhibit 1.
BASIC TERMS
     The following Basic Terms are governed by the particular sections in this
Lease pertaining to the following information:

         
1.
  Premises:   The entire building, consisting of approximately 26,791 rentable
square feet (the “Building”), and the garage area and all other improvements
located at 965 Prairie Center Drive, Eden Prairie, Minnesota 55345. The Premises
are depicted on the Floor Plan attached as Exhibit 2 and the site plan of the
Property is depicted on the Site Plan attached hereto as Exhibit 2-A.
 
       
2.
  Term:   86 full calendar months (Section 1.2.1).
 
       
3.
  Extension Option:   None.
 
       
4.
  Commencement Date:   The earlier of (a) November 1, 2007 and (b) the date that
Tenant commences business operations within the Premises, so long as Landlord
delivers the Premises to Tenant by July 9, 2007. If Landlord fails to deliver
the Premises to Tenant by July 9, 2007, the Commencement Date shall be postponed
one day for each day of delay by Landlord in delivering the Premises after
July 9, 2007. Tenant’s obligation to pay Rent shall not start until two months
after the Commencement Date.
 
       
5.
  Basic Rent:    

                  Months   PSF   Annually
1-2
  $ 00.00     $ 00.00  
3-12
  $ 14.00     $ 375,074.00  
13-24
  $ 14.42     $ 386,326.22  
25-36
  $ 14.85     $ 397,846.35  
37-48
  $ 15.30     $ 409,902.30  
49-60
  $ 15.76     $ 422,226.16  
61-72
  $ 16.23     $ 434,817.93  
73-86
  $ 16.72     $ 447,945.52  

         
6.
  Tenant’s Share of Expenses Percentage:   100%
 
       
7.
  Property Manager/Rent
Payment Address:   Bayport Properties





--------------------------------------------------------------------------------



 



         
 
      300 South Highway 169 Suite 120
St. Louis Park, MN 55426
Telephone: (952) 548-6202
Fax: (952) 548-6200
 
       
8.
  Address of Landlord for Notices:   Same as Property Manager/Rent Payment
Address
 
       
9.
  Address of Tenant for Notices:   Xata Corporation
Attn: Mark Ties, CFO
965 Prairie Center Drive
Eden Prairie, MN 55345
Telephone: (___) _________
Fax: (___) _________
 
       
10.
  Brokers:   Welsh Companies (Landlord’s Broker).
Frauenshuh, Inc. (Tenant’s Broker).
(Section 18.11)
 
       
11.
  Security Deposit:   None

ARTICLE 1
LEASE OF PREMISES AND LEASE TERM
     1.1. Premises. In consideration of the mutual covenants this Lease
describes, Landlord leases the Premises to Tenant and Tenant leases the Premises
from Landlord, subject to the terms, covenants and conditions set forth in this
Lease. The rentable area of the Premises is the rentable area specified in the
Basic Terms. Tenant shall have the exclusive right to use the entire Property
during the Term and Landlord shall not (other than in connection with Landlord’s
maintenance obligations under this Lease) make any changes, improvements or
additions on or to the Property, except for normal maintenance and building
repairs, without Tenant’s consent, which may be withheld in Tenant’s sole
discretion.
     1.2. Term, Delivery and Commencement.
          1.2.1. Commencement and Expiration of Term. The Term of this Lease is
the period stated in the Basic Terms. The Term commences on the Commencement
Date and expires on the last day of the last calendar month of the Term.
          1.2.2. Tender of Possession. Landlord will use commercially reasonable
efforts to tender possession of the Premises to Tenant on or before July 9,
2007, subject to Force Majeure and Tenant Delay. If Landlord is unable to tender
possession of the Premises to Tenant on or before November 1, 2007 for any
reason, including Force Majuere, Tenant shall have the right to terminate this
Lease at any time thereafter by giving written notice to Landlord prior to
delivery of the Premises.
          1.2.3. Early Access. Landlord hereby allows Tenant access to the
Premises upon lease signing and prior to the Commencement Date. During this
early access period, Tenant may complete the Tenant Improvements and install its
furniture, fixtures and equipment in the Premises, and Tenant shall comply with
and observe all terms and conditions of this Lease (other than Tenant’s
obligation to pay Rent). Tenant shall not have exclusive access to, or control
of, the Premises during the early access period. Landlord reserves to itself and
its agents the right to access and control the Premises during the early access
period, so long as such access does not materially or adversely interfere with
Tenant’s installation of the Tenant Improvements.
          1.2.4. Termination Option. Tenant has a one time right to terminate
this Lease (the “Early Termination Option”) with such termination being
effective at any point in time after the last day of the sixty

2



--------------------------------------------------------------------------------



 



second (62th) month of the Term (the “Early Termination Date”), by giving
Landlord at least nine months prior written notice (“Tenant’s Early Termination
Notice”), provided that: (1) on or before the Early Termination Date, Tenant has
paid Landlord all amounts due and owing under the Lease; and (2) Tenant pays to
Landlord within ten days after the delivery of Tenant’s Early Termination
Notice, a termination fee equal to the unamortized portion of the Landlord’s
leasing costs, equal to be $30.00 per square foot for tenant improvements and
$7.50 per square foot for leasing commission charges (i.e. broker fees and
costs), based on amortizing such costs with interest thereon at the rate of 8%
per annum, and a termination penalty equal to two months’ gross rent. Tenant’s
right to exercise this Early Termination Option is conditioned on: (a) there
being no uncured Event of Default at the time of exercise of the Early
Termination Option or on the Early Termination Date; and (b) Tenant not having
subleased or assigned its interest under the Lease (other than to an Affiliate),
as of the date of exercise of the Early Termination Option or on the Early
Termination Date. If this Early Termination Option is timely exercised, Tenant
will deliver possession of the Premises to Landlord on the Early Termination
Date in accordance with the terms of this Lease and all other terms will apply
as if this Lease had expired according to its terms, including Tenant’s Share of
Expenses attributable to periods prior to the Early Termination Date at such
time as such obligation is determined. If Tenant fails to timely give notice,
Tenant will be deemed to have waived its right to terminate pursuant to this
Section. This Early Termination Right is personal to Tenant (and not to any
assignee or subtenant, other than an Affiliate) and may not be assigned, it
being agreed such right is not appurtenant to the Premises or this Lease; upon a
Transfer of the Lease by Tenant (other than to an Affiliate), this Section is
null and void.
     1.3. Quiet Enjoyment. Subject to the terms of this Lease, Landlord
covenants that if Tenant timely, within all applicable cure periods, (a) pays
all Rent and other charges provided for herein, (b) performs all of its
obligations provided for herein, and (c) observes all of the other provisions
hereof, then Tenant shall at all times during the Term peaceably and quietly
have, hold and enjoy the Premises, without interruption or disturbance by
Landlord, or anyone claiming through or under Landlord.
ARTICLE 2
RENT
     2.1. Basic Rent. Tenant will pay Basic Rent in monthly installments to
Landlord, in advance, without offset or deduction, except as expressly provided
in this Lease, commencing on the Commencement Date and continuing on the first
day of each and every calendar month after the Commencement Date during the
Term. Tenant will make all Basic Rent payments to Property Manager at the
address specified in the Basic Terms or at such other place or in such other
manner as Landlord may from time to time designate in writing. Tenant will make
all Basic Rent payments without Landlord’s previous demand, invoice or notice
for payment. Landlord and Tenant will prorate, on a per diem basis, Basic Rent
for any partial month within the Term.
     2.2. Additional Rent. Article 3 of this Lease requires Tenant to pay
certain Additional Rent pursuant to estimates Landlord delivers to Tenant.
Tenant will make all payments of estimated Additional Rent in accordance with
Article 3 without deduction or offset, except as expressly provided in this
Lease, and without Landlord’s previous demand, invoice or notice for payment.
Tenant will pay all other Additional Rent described in this Lease that is not
estimated under Article 3 within 30 days after receiving Landlord’s invoice for
such Additional Rent. Tenant will make all Additional Rent payments to the same
location and, except as set forth in the preceding sentence, in the same manner
as Tenant’s payments of Basic Rent.
     2.3. Delinquent Rental Payments. If Tenant does not pay any installment of
Basic Rent or any Additional Rent within 5 Business Days after the date the
payment is due, Tenant will pay Landlord an additional amount equal to the
greater of (a) interest on the delinquent payment calculated at the Maximum Rate
from the date when the payment is due through the date the payment is made, or
(b) a late payment charge equal to 5% of the amount of the delinquent payment.
Landlord’s right to such compensation for any such delinquency is in addition to
all of Landlord’s rights and remedies under this Lease, at law or in equity.
Notwithstanding the foregoing, Tenant shall not be charged any late payment or
interest for the first late payment in any twelve month period during the Term,
unless Tenant fails to pay any outstanding amount due to Landlord within 5
Business Days following notice from Landlord of the amount due.

3



--------------------------------------------------------------------------------



 



     2.4. Independent Obligations. Notwithstanding any contrary term or
provision of this Lease, Tenant’s covenant and obligation to pay Rent is
independent from any of Landlord’s covenants, obligations, warranties or
representations in this Lease.
     2.5. Abated Rent. Notwithstanding anything to the contrary, Tenant may
occupy the Premises and shall be entitled to the full abatement of Basic Rent
and Additional Rent attributable to Tenant’s Share of Expenses for a period
commencing on the Commencement Date and terminating two months from such date
(the “Abated Rent Period”; such amounts are referred to herein as “Abated Rent”.
ARTICLE 3
PROPERTY TAXES AND OPERATING EXPENSES
     3.1. Payment of Expenses. Tenant will pay, as Additional Rent and in the
manner this Article 3 describes, Tenant’s Share of Expenses due and payable
during any calendar year of the Term. Landlord will prorate Tenant’s Share of
Expenses due and payable during the calendar year in which the Lease commences
or terminates as of the Commencement Date or termination date, as applicable, on
a per diem basis based on the number of days of the Term within such calendar
year.
     3.2. Estimation of Tenant’s Share of Expenses. Landlord will deliver to
Tenant a written estimate of the following for each calendar year of the Term:
(a) Property Taxes, (b) Operating Expenses, (c) Tenant’s Share of Expenses
Percentage and (d) the annual and monthly Additional Rent attributable to
Tenant’s Share of Expenses. Landlord estimates that the Additional Rent
attributable to Tenant’s Share of Expenses in 2007 will be approximately $9.60
per square foot.
     3.3. Payment of Estimated Tenant’s Share of Expenses. Tenant will pay the
amount Landlord estimates as Tenant’s Share of Expenses under Section 3.2 for
each calendar year of the Term in equal monthly installments, in advance, on the
first day of each month during such calendar year. If Landlord has not delivered
the estimates to Tenant by the first day of January of the applicable calendar
year, Tenant will continue paying Tenant’s Share of Expenses based on Landlord’s
estimates for the previous calendar year. When Tenant receives Landlord’s
estimates for the current calendar year, Tenant will pay the estimated amount
(less amounts Tenant paid to Landlord in accordance with the immediately
preceding sentence) in equal monthly installments over the balance of such
calendar year, with the number of installments being equal to the number of full
calendar months remaining in such calendar year.
     3.4. Re-Estimation of Expenses. Landlord may re-estimate Expenses from time
to time during the Term, but not more often than once per calendar year. In such
event, Landlord will re-estimate the monthly Additional Rent attributable to
Tenant’s Share of Expenses to an amount sufficient for Tenant to pay the
re-estimated monthly amount over the balance of the calendar year. Landlord will
notify Tenant of the re-estimate and Tenant will pay the re-estimated amount in
the manner provided in the last sentence of Section 3.3.
     3.5. Confirmation of Tenant’s Share of Expenses. Within 90 days after the
end of each calendar year within the Term, Landlord will determine the actual
amount of Expenses and Tenant’s Share of Expenses for the expired calendar year
and deliver to Tenant a written statement of such amounts. If Tenant paid less
than the actual amount of Tenant’s Share of Expenses specified in the statement,
Tenant will pay the difference to Landlord as Additional Rent in the manner
Section 2.2 describes. If Tenant paid more than the actual amount of Tenant’s
Share of Expenses specified in the statement, Landlord, at Landlord’s option,
will either (a) refund the excess amount to Tenant within 30 days, or (b) credit
the excess amount against Tenant’s next due monthly installment or installments
of estimated Additional Rent, provided that during the last year of the Term,
Landlord shall refund such excess as provided herein. If Landlord is delayed in
delivering such statement to Tenant, such delay does not constitute Landlord’s
waiver of Landlord’s rights under this section or release Tenant from any of its
obligations hereunder. Tenant acknowledges that, for purposes of accounting for
Expenses, Landlord may close a “calendar” year on December 20th of that year; if
Landlord actually does so, then Landlord’s determination of the actual amount of
Expenses for the following calendar year will include any Expenses attributable
to the period of December 21st through December 31st of the previous calendar
year.

4



--------------------------------------------------------------------------------



 



     3.6. Tenant’s Inspection and Audit Rights. If (i) Tenant is not in default
in the performance of any of its obligations under this Lease beyond any
applicable cure period, and if (ii) Tenant disputes Landlord’s determination of
the actual amount of Expenses or Tenant’s Share of Expenses for any calendar
year, and if (iii) Tenant delivers to Landlord written notice of the dispute
within 60 days after Landlord’s delivery of the statement of such amount under
Section 3.5, then Tenant at Tenant’s sole cost and expense, upon prior written
notice and during regular business hours at a time and place reasonably
acceptable to Landlord (which may be the location where Landlord or Property
Manager maintains the applicable records), may cause a certified public
accountant reasonably acceptable to Landlord to audit Landlord’s records
relating to the disputed amounts. Tenant’s objection to Landlord’s determination
of Expenses or Tenant’s Share of Expenses shall be deemed withdrawn unless
Tenant completes and delivers the audit to Landlord within 90 days after the
date Tenant delivers its dispute notice to Landlord under this section. If the
audit shows that the amount Landlord charged Tenant for Tenant’s Share of
Expenses was greater than the amount this Article 3 obligates Tenant to pay,
then, unless Landlord reasonably contests the audit by causing, within 30 days
thereafter, a certified public accountant to review the results of Tenant’s
audit, Landlord will refund the excess amount to Tenant within 10 days after
Landlord receives a copy of the audit report. If the audit shows that the amount
Landlord charged Tenant for Tenant’s Share of Expenses was less than the amount
this Article 3 obligates Tenant to pay, Tenant will pay to Landlord within
10 days, as Additional Rent, the difference between the amount Tenant paid and
the amount determined in the audit. Pending resolution of any audit under this
section, Tenant will continue to pay to Landlord the estimated amounts of
Tenant’s Share of Expenses in accordance with Sections 3.3 and 3.4. Tenant must
keep all information it obtains in any audit strictly confidential and may only
use such information for the limited purpose this section describes and for
Tenant’s own account. If the results of any audit by Tenant indicate that there
was an overpayment of Expenses by Tenant that exceed 10% of the amount claimed
to be due from Tenant in Landlord’s statement, Landlord shall reimburse Tenant
for its reasonable costs incurred on account of the audit.
     3.7. INTENTIONALLY DELETED.
     3.8. Landlord’s Right to Contest Property Taxes. Landlord may in its
reasonable discretion contest the amount or validity, in whole or in part, of
any Property Taxes. Landlord may include in its computation of Property Taxes
the reasonable costs and expenses Landlord incurred in connection with any such
contest (including but not limited to reasonable attorney’s fees), provided that
such contest results in a reduction of Property Taxes and Tenant receives the
benefit of such reduction. Tenant may not contest Property Taxes, provided that
Landlord agrees to contest Property Taxes upon Tenant’s request. In the event
that Tenant requests Landlord to contest Property Taxes and there is no
reduction of these amounts, Tenant shall reimburse Landlord for said parties
expenses in such contest. Further, any cost savings to Tenant shall be net of
Landlords expenses in contesting the Property Taxes.
ARTICLE 4
USE
     4.1. Permitted Use. Tenant may use the Premises only for general office
purposes, including without limitation, displaying Tenant’s products, and not
for any other purpose. Tenant will not use the Property or knowingly permit the
Property to be used in violation of any Laws or in any manner that would
(a) cause injury or damage to the Property; (b) cause substantial diminution in
the value or usefulness of all or any part of the Property (reasonable wear and
tear excepted); or (c) constitute waste or a public or private nuisance. Tenant
will obtain and maintain, at Tenant’s sole cost and expense, all permits and
approvals required under the Laws for Tenant’s use of the Premises.
Notwithstanding anything to the contrary in this Lease, Landlord hereby agrees
that Tenant may park, display and/or store a Class 8 vehicle in or adjacent to
the truck bay in the Building.
     4.2. Acceptance of Premises. Except only as specifically set forth in this
Lease (including the last sentence of this Section 4.2), Tenant acknowledges
that neither Landlord nor any agent, contractor or employee of Landlord have
made any representation or warranty of any kind with respect to the Premises,
specifically including but not limited to any representation or warranty of
suitability or fitness of the Premises for any particular purpose. Except only
as specifically set forth in this Lease (including the last sentence of this
Section 4.2), Tenant accepts the Premises in an “AS IS — WHERE IS” condition.
Notwithstanding the foregoing, Landlord

5



--------------------------------------------------------------------------------



 



represents that to Landlord’s actual knowledge the roof of the Building is free
of leaks and the existing mechanical systems serving the Premises (HVAC,
electrical, lighting, water, plumbing, sewer, sprinkler, fire alarm system) are
in good working order. In addition, within thirty (30) days after the mutual
execution of this Lease, Landlord shall, at its sole cost, replace all dead
grass on the Property, install trees and shrubs and adequately landscape the
Property in a manner similar to the landscaping of other office buildings in the
area. The foregoing costs incurred by Landlord shall not be passed through as
Operating Expenses under this Lease. In addition, Landlord agrees to reseal and
re-stripe the parking areas on the Property prior to the Commencement Date, the
cost of which shall be Operating Expenses under this Lease.
     4.3. Laws. To the best of Landlords knowledge, the Building complies with
all applicable laws and regulations. This Lease is subject and subordinate to
all Laws. Landlord agrees to deliver the Premises to Tenant in compliance with
all Laws. Landlord represents that it has not received any legal notices
providing that the Building is not in compliance with applicable laws. The
Building shall be delivered in its current state and is subject to the Tenant
Improvement described herein.
     4.4. Signs.
          4.4.1. Signs Generally. Any and all permitted signs shall comply with
all Laws, and shall be installed and maintained at Tenant’s sole expense.
Landlord may immediately remove at Tenant’s sole cost and expense any sign,
advertisement, graphics, or notice that violates this Section 4.4.
          4.4.2. Building Monument Sign. Tenant shall have the exclusive use
during the Term to the Building’s existing sign monument (the “Building
Monument”). The exact location and details of Tenant’s signage on the Building
Monument shall be subject to Landlord’s approval, not to be unreasonably
withheld or delayed, and shall be subject to the Laws.
          4.4.3. Building Exterior Sign. Tenant shall have the right to install
signage on the exterior of the Building (the “Exterior Building Sign”);
provided, however, that (i) the design, materials, size, color and location of
the Exterior Building Sign are subject to prior written approval by Landlord,
not to be unreasonably withheld, and (ii) the Exterior Building Sign is
installed and maintained at all times by Tenant in compliance with the Laws.
Tenant shall be solely responsible for all costs and expenses associated with
the Exterior Building Sign, including without limitation all design,
construction, permitting, installation, and maintenance costs. On or before the
end of the Term, Tenant shall at its sole cost and expense remove the Exterior
Building Sign and repair the Building affected thereby to the condition the
Building was in at the time the Exterior Building Sign was installed.
ARTICLE 5
HAZARDOUS MATERIALS
     5.1. Compliance with Hazardous Materials Laws. Tenant will not cause any
Hazardous Material to be brought upon, kept or used on the Property, in a manner
or for a purpose prohibited by or that could result in liability under any
Hazardous Materials Laws. Tenant, at its sole cost and expense, will comply with
all Hazardous Materials Laws and prudent industry practice relating to the
presence, treatment, storage, transportation, disposal, release or management of
Hazardous Materials in, on, under or about the Property required for Tenant’s
use of the Premises and will notify Landlord of any and all Hazardous Materials
Tenant brings upon, keeps or uses on the Property (other than small quantities
of office cleaning or other office supplies as are customarily used by a tenant
in the ordinary course in a general office facility, which Tenant may use so
long as Tenant complies with Hazardous Materials Laws). On or before the
expiration or earlier termination of this Lease, Tenant, at its sole cost and
expense, will completely remove from the Property, in compliance with all
Hazardous Materials Laws, all Hazardous Materials Tenant causes to be present
in, on, under or about the Property. Tenant will not take any remedial action in
response to the presence of any Hazardous Materials in on, under or about the
Property, nor enter into any settlement agreement, consent decree or other
compromise with respect to any Claims relating to or in any way connected with
Hazardous Materials in, on, under or about the Property, without first notifying
Landlord of Tenant’s intention to do so and affording Landlord reasonable
opportunity to investigate, appear, intervene and otherwise assert and protect
Landlord’s interest in the Property.

6



--------------------------------------------------------------------------------



 



     5.2. Notice of Actions. Tenant will notify Landlord of any of the following
actions affecting Landlord, Tenant, or the Property that result from or in any
way relate to Tenant’s use of the Property immediately after receiving notice of
the same: (a) any enforcement, clean-up, removal or other governmental or
regulatory action instituted, completed or threatened under any Hazardous
Materials Law; (b) any Claim made or threatened by any person relating to
damage, contribution, liability, cost recovery, compensation, loss or injury
resulting from or claimed to result from any Hazardous Material; and (c) any
reports made by any person, including Tenant, to any environmental agency
relating to any Hazardous Material, including any complaints, notices, warnings
or asserted violations. Tenant will also deliver to Landlord, as promptly as
possible and in any event within 5 Business Days after Tenant first receives or
sends the same, copies of all Claims, reports, complaints, notices, warnings or
asserted violations relating in any way to the Premises or Tenant’s use of the
Premises. Upon Landlord’s written request, Tenant will promptly deliver to
Landlord documentation reasonably acceptable to Landlord reflecting the legal
and proper disposal of all Hazardous Materials removed or to be removed by
Tenant from the Premises. To the extent Tenant is responsible for removing any
Hazardous Materials, all such documentation will list Tenant or its agent as a
responsible party and will not attribute responsibility for any such Hazardous
Materials to Landlord or Property Manager.
     5.3. Disclosure and Warning Obligations. Tenant acknowledges and agrees
that all reporting and warning obligations required under Hazardous Materials
Laws resulting from or in any way relating to Tenant’s use of the Premises or
the Property are Tenant’s sole responsibility, regardless whether the Hazardous
Materials Laws permit or require Landlord to report or warn.
     5.4. Landlord Indemnification. Landlord shall indemnify, defend and hold
harmless the Tenant Parties from and against all damages, costs, losses,
expenses (including, but not limited to, reasonable attorneys’ fees and
engineering fees) arising from or attributable to the existence of (a) any mold
or any Hazardous Materials at the Property prior to the Commencement Date,
except to the extent caused by Tenant and (b) any mold or Hazardous Materials
disposed, released or otherwise caused by Landlord, provided, however, in case
any claim, action, suit or proceeding shall be brought against Tenant and such
matter is subject to Landlord’s indemnification as provided above, Tenant shall
promptly notify Landlord of the same in time to avoid any prejudice to Landlord
and Landlord shall have the right to assume and control the defense thereof with
counsel of its own selection, and Landlord shall have the right to control any
remediation. To the best of Landlord’s knowledge, Landlord warrants, represents
and covenants that as of the execution date of this Lease the Premises do not
presently contain any Hazardous Materials and are in substantial compliance with
all Hazardous Materials Laws. The obligations of Landlord under this section
shall survive the expiration or earlier termination of this Lease.
     5.5. Tenant Indemnification. Tenant will release, indemnify, defend (with
counsel reasonably acceptable to Landlord), protect and hold harmless the
Landlord Parties from and against any and all Claims whatsoever arising or
resulting, in whole or in part, directly or indirectly, from the presence,
treatment, storage, transportation, disposal, release or management of Hazardous
Materials in, on, under, upon or from the Property (including water tables and
atmosphere) resulting from or in any way related to Tenant’s use of the Premises
or the Property. Tenant’s obligations under this section include, without
limitation and whether foreseeable or unforeseeable: (a) the costs of any
required or necessary repair, clean-up, detoxification or decontamination of the
Property; (b) the costs of implementing any closure, remediation or other
required action in connection therewith as stated above; (c) the value of any
loss of use and any diminution in value of the Property; and (d) consultants’
fees, experts’ fees and response costs. The obligations of Tenant under this
section shall survive the expiration or earlier termination of this Lease.
ARTICLE 6
SERVICES
     6.1. Landlord’s Obligations. Landlord will provide the following services,
the costs of which are Operating Expenses:
          6.1.1. Janitorial Service. Landlord will provide janitorial service in
the Premises, in accordance with Landlord’s schedule for the Building,
including: (a) cleaning and trash removal; (b) dusting and vacuuming;
(c) maintaining towels, tissue and other restroom supplies; (d) periodic
interior and exterior window

7



--------------------------------------------------------------------------------



 



washing and cleaning; (e) periodic waxing of uncarpeted floors; and (f) such
other work as is customarily performed in connection with nightly janitorial
services in buildings similar in construction, location, use and occupancy to
the Building.
          6.1.2. Electrical Energy; Lighting. Landlord will provide electrical
energy to the Premises for lighting and for operating office machines for
general office use. Said electrical energy will not be sufficient for lighting
in excess of 4 watts per square foot installed or for any electrical equipment
that singularly consumes more than 1.0 kilowatts per hour at rated capacity or
requires a voltage other than 120 volts single phase. Tenant will not use any
equipment requiring electrical energy in excess of the above standards without
Landlord’s prior written consent, which consent Landlord will not unreasonably
withhold but may condition on Tenant paying all costs of installing the
equipment and facilities necessary to furnish such excess energy and the
additional energy costs. Landlord will replace all lighting bulbs, tubes,
ballasts and starters within the Premises; with such lighting costs being
included in Operating Expenses.
          6.1.3. Heating, Ventilation and Air Conditioning. During the Term,
Landlord will provide heating, ventilation and air conditioning to the Premises
sufficient to maintain comfortable temperatures in the Premises. All costs for
these services shall be part of Additional Rent (Operating Expenses).
          6.1.4. Water. Landlord will provide hot and cold water from standard
building outlets for restroom and drinking purposes.
          6.1.5. Elevator Service. Landlord will provide elevator service to be
used by Tenant.
     6.2. Tenant’s Obligations. Except for expenses paid by Landlord and added
to the Operating Expenses, Tenant is solely responsible for paying directly to
the applicable utility companies, prior to delinquency, all unique utilities (if
any) applicable to the Premises or to Tenant. If applicable, such amounts are
not included in Operating Expenses. Except as specifically provided in
Sections 6.1, Tenant will also obtain and pay for all other utilities and
services Tenant requires with respect to the Premises, including but not limited
to utility hook-up and connection charges.
     6.3. Other Provisions Relating to Services. Landlord is not required to
provide any heat, air conditioning, electricity or other service in excess of
that required by governmental guidelines or other Laws. No interruption in or
temporary stoppage of any of the utilities or other services this Article 6
describes is to be deemed an eviction or disturbance of Tenant’s use and
possession of the Premises, nor does any such interruption or stoppage relieve
Tenant from any obligation this Lease describes, render Landlord liable for
damages, or entitle Tenant to any abatement of Rent; provided, however, that if
any such interruption or temporary stoppage is primarily caused by a negligent
act or omission of Landlord and continues for more than 3 consecutive business
days, then Rent hereunder shall abate until such interruption or temporary
stoppage either ceases or is no longer primarily caused by a negligent act or
omission of Landlord.
     6.4. Tenant Devices and Equipment. Tenant will not connect any device or
equipment to the Building’s electrical or plumbing systems except through the
electrical and water outlets in the Premises that were installed (or otherwise
approved in writing) by Landlord. No antenna, satellite dish, or other
communications equipment shall be allowed without Landlord’s prior written
consent (which consent shall not be unreasonably withheld). In the event
Landlord consents to Tenant’s installation of an antenna, satellite dish, or
other communications equipment on the Property (including without limitation on
the roof of the Building), then Landlord and Tenant shall execute a
Communications Equipment License in form reasonably required by Landlord. Tenant
acknowledges that the installation of any such communications equipment shall be
deemed an “Alteration” subject to the terms and conditions of Article 8 of this
Lease.
Notwithstanding the foregoing, Tenant shall have the right to install GPS
Antennas on the roof of the Building (the “Supplemental Equipment”), without the
execution of a Communications Equipment License. The exterior placement of the
Supplemental Equipment shall be in a location mutually agreed to by Landlord and
Tenant. The Supplemental Equipment shall be installed, operated and maintained
in accordance with the Laws. Tenant shall be responsible for all costs and
expenses associated with installing, maintaining, operating, repairing, and
insuring the Supplemental Equipment. If required by Landlord, Tenant shall
immediately remove the

8



--------------------------------------------------------------------------------



 



Supplemental Equipment upon expiration or earlier termination of the Lease, and
shall immediately repair all damage caused by such removal. Tenant acknowledges
that the installation of the Supplemental Equipment shall be deemed an
“Alteration” subject to the terms and conditions of Article 8 of this Lease.
Notwithstanding the foregoing, Tenant shall have the right to install a security
system to control access and movement within the Premises (the “Premises
Security System”). The plans for the Premises Security System shall be subject
to prior written approval by Landlord, not to be unreasonably withheld or
delayed. If required by Landlord, Tenant shall immediately remove the Premises
Security System upon expiration or earlier termination of the Lease, and shall
immediately repair all damage caused by such removal. Tenant shall provide
Landlord and lawful authorities with emergency access to the Premises and access
for purposes of performing janitorial services, repairs, and maintenance. Tenant
acknowledges that the installation of the Premises Security System shall be
deemed an “Alteration” subject to the terms and conditions of Article 8 of this
Lease.
ARTICLE 7
MAINTENANCE AND REPAIR
     7.1. Landlord’s Obligations. Except as otherwise provided in this Lease,
Landlord will repair and maintain the following in good order, condition and
repair (including any necessary replacements): (a) all structural elements of
the Property, including without limitation, the foundation, exterior walls and
roof of the Building; (b) the electrical, mechanical, plumbing, heating and air
conditioning systems; (c) all parking areas, sidewalks and driveways located on
the Property and (d) the electrical, mechanical, plumbing, heating and air
conditioning systems serving the Premises or Property. Except as otherwise
provided in this Lease, Landlord’s repair and maintenance costs under
subsections (a), (b), and (c) of this Section 7.1 are Operating Expenses.
     7.2. Tenant’s Obligations.
          7.2.1. Maintenance of Premises. Landlord is not required to repair or
maintain the Premises or the Property (or to make any Alterations to the
Premises or Property), except as otherwise specifically provided in this Lease.
Except as specifically set forth in Section 7.1, Tenant is solely responsible
for the repair, maintenance, replacement, operation, condition and management of
the Premises. Except as specifically set forth in Section 7.1, Tenant at its
sole cost and expense will keep and maintain the Premises (including without
limitation all non-structural interior portions; lighting systems; interior
surfaces of exterior walls; and interior moldings, partitions, glass, doors and
ceilings) in good order, condition and repair, reasonable wear and tear and
damage from condemnation and insured casualties excepted. Tenant’s repairs will
be at least equal in quality and workmanship to the original work and Tenant
will make the repairs in accordance with all Laws. Tenant will keep the Premises
in a neat and sanitary condition and will not commit any nuisance or waste in,
on or about the Premises or the Property. Tenant shall release, indemnify,
protect and defend Landlord against (with counsel reasonably acceptable to
Landlord), and hold Landlord harmless from, any Claims or damages resulting from
any penetrations or perforations of the roof or exterior walls of the Building
caused or allowed by Tenants (excepting any work performed by Landlord or its
agents or employees).
          7.2.2. Alterations Required by Laws. If any governmental authority
requires any Alteration to the Building or the Premises solely as a result of
Tenant’s particular use of the Premises (as opposed to general office use) or as
a result of any Alteration to the Premises made by or on behalf of Tenant, or if
Tenant’s particular use of the Premises subjects Landlord or the Property to any
obligation under any Laws, Tenant will pay the cost of all such Alterations or
the cost of compliance, as the case may be. If any such Alterations are
Structural Alterations, Landlord will make the Structural Alterations; provided,
however, that Landlord may require Tenant to deposit with Landlord an amount
sufficient to pay the cost of the Structural Alterations (including, without
limitation, reasonable overhead and administrative costs). If the Alterations
are not Structural Alterations, Tenant will make the Alterations at Tenant’s
sole cost and expense in accordance with Article 8.
ARTICLE 8
CHANGES AND ALTERATIONS
     8.1. Landlord Approval. Tenant will not make any Structural Alterations to
the Premises. Tenant will not make any other Alterations without Landlord’s
prior written consent, which consent Landlord shall not

9



--------------------------------------------------------------------------------



 



unreasonably withhold; provided, however, that Landlord may condition its
consent in its reasonable discretion. Notwithstanding the foregoing, Tenant may
make Alterations costing less than $10,000 per year without Landlord’s consent,
so long as the Alterations are not Structural Alterations. Along with any
request for Landlord’s consent, Tenant will deliver to Landlord complete plans
and specifications for the Alterations, and will identify any prospective
contractors for the Alterations. If Landlord approves the proposed Alterations,
Tenant, before commencing the Alterations or delivering (or accepting delivery
of) any materials to be used in connection with the Alterations, will deliver to
Landlord for Landlord’s reasonable approval proof of insurance required by
Section 8.2, copies of all necessary permits and licenses, and such other
information relating to the Alterations as Landlord reasonably requests. Tenant
will not commence the Alterations before Landlord, in Landlord’s reasonable
discretion, approves the foregoing deliveries. Tenant will construct all
approved Alterations or cause all approved Alterations to be constructed
(a) promptly by a licensed and properly bonded contractor, (b) in a good and
workmanlike manner, (c) in compliance with all Laws, (d) in accordance with all
orders, rules and regulations of the Board of Fire Underwriters having
jurisdiction over the Premises and any other body exercising similar functions,
and (e) in full compliance with all of Landlord’s reasonable rules and
regulations applicable to third party contractors, subcontractors and suppliers
performing work at the Property.
     8.2. Tenant’s Responsibility for Cost and Insurance. Tenant will pay the
cost and expense of all Alterations, and for any painting, restoring or
repairing of the Premises or the Property in connection with the Alterations.
Prior to commencing the Alterations, Tenant will deliver the following to
Landlord in form and amount reasonably satisfactory to Landlord: (a) builder’s
“all risk” insurance in an amount at least equal to the replacement value of the
Building (excluding the Land, foundation, grading costs and excavation costs);
and (b) evidence that Tenant and each of Tenant’s contractors have in force
liability insurance insuring against construction related risks, in at least the
form, amounts and coverages required of Tenant under Article 10. The insurance
policies described in clauses (a) and (b) of this section will name Landlord and
Property Manager (and, if requested by Landlord, Landlord’s lender) as
additional insureds.
     8.3. Construction Obligations and Ownership. Landlord may inspect
construction of the Alterations. Immediately after completing the Alterations,
Tenant will furnish Landlord with contractor affidavits, full and final lien
waivers and receipted bills covering all labor and materials expended and used
in connection with the Alterations. Tenant will remove any Alterations Tenant
constructs in violation of this Article 8 within 10 days after Landlord’s
written request and in any event prior to the expiration or earlier termination
of this Lease. All Alterations Tenant makes or installs (including all
telephone, computer and other wiring and cabling located within the walls of and
outside the Premises, but excluding Tenant’s movable trade fixtures, furniture
and equipment) become the property of Landlord upon installation, unless
Landlord, by giving written notice to Tenant at the time that Tenant requests
Landlord’s consent to such Alterations, requires Tenant to remove the
Alterations (provided that in no event shall Tenant have any obligation to
remove the Tenant Improvements). Tenant will surrender the Alterations to
Landlord upon the expiration or earlier termination of this Lease at no cost to
Landlord.
     8.4. Liens. Tenant will keep the Property free from any mechanics’,
materialmens’, designers’ or other liens arising out of any work performed,
materials furnished or obligations incurred by or for Tenant or any person or
entity claiming by, through or under Tenant. Tenant will notify Landlord in
writing at least 30 days prior to commencing any Alterations in order to provide
Landlord the opportunity to record and post notices of non-responsibility or
such other protective notices available to Landlord under the Laws. If any such
liens are filed and Tenant, within 15 days after such filing, does not release
the same of record or provide Landlord with a bond or other surety satisfactory
to Landlord protecting Landlord and the Property against such liens, Landlord
may, without waiving its rights and remedies based upon such breach by Tenant
and without releasing Tenant from any obligation under this Lease, cause such
liens to be released by any means Landlord deems proper, including, but not
limited to, paying the claim giving rise to the lien or posting security to
cause the discharge of the lien. In such event, Tenant will reimburse Landlord,
as Additional Rent, for all amounts Landlord pays (including, without
limitation, reasonable attorneys’ fees and costs).
     8.5. Indemnification. To the fullest extent allowable under the Laws,
Tenant will release, indemnify, protect, defend (with counsel reasonably
acceptable to Landlord) and hold harmless the Landlord Parties and the Property
from and against any Claims in any manner relating to or arising out of any
Alterations or any other work

10



--------------------------------------------------------------------------------



 



performed, materials furnished or obligations incurred by or for Tenant or any
person or entity claiming by, through or under Tenant.
ARTICLE 9
RIGHTS RESERVED BY LANDLORD
     9.1. Landlord’s Entry. Landlord and its authorized representatives may at
all reasonable times and upon reasonable notice to Tenant enter the Premises to:
(a) inspect the Premises; (b) show the Premises to prospective purchasers,
mortgagees and, during the last 9 months of the Term, tenants; (c) post notices
of non-responsibility or other protective notices available under the Laws; and
(d) exercise and perform Landlord’s rights and obligations under this Lease.
Landlord, in the event of any emergency, may enter the Premises without notice
to Tenant. Landlord’s entry into the Premises is not to be construed as a
forcible or unlawful entry into, or detainer of, the Premises or as an eviction
of Tenant from all or any part of the Premises. Tenant will also permit Landlord
(or its designees) to erect, install, use, maintain, replace and repair pipes,
cables, conduits, plumbing and vents, and telephone, electric and other wires or
other items, in, to and through the Premises if Landlord reasonably determines
that such activities are necessary for properly operating and maintaining the
Building, so long as the foregoing do not materially or adversely affect
Tenant’s operation of the Premises.
     9.2. Control of Property. Landlord reserves all rights respecting the
Property and Premises not specifically granted to Tenant under this Lease,
including, without limitation, the right to: (a) change the name of the
Building, subject to Tenant’s approval, not to be unreasonably withheld,
provided that Tenant may withhold consent if such change would affect Tenant’s
building signage or monument signage; (b) designate and reasonably approve all
types of signs (other than those expressly permitted under this Lease), window
coverings, internal lighting and other aspects of the Premises and its contents
that may be visible from the exterior of the Premises retain and receive master
keys or pass keys to the Premises and all doors in the Premises. Notwithstanding
the foregoing, or the provision of any security-related services by Landlord,
Landlord is not responsible for the security of persons or property in the
Premises or otherwise on the Property, and Landlord is not and will not be
liable in any way whatsoever for any breach of security not solely and directly
caused by the willful misconduct or gross negligence of Landlord, its agents or
employees.
     9.3. Interference with Tenant’s Business. With respect to any provision of
this Lease which entitles or requires Landlord to make improvements, alterations
or repairs to the Premises, Landlord agrees that such work shall not materially
interfere with Tenant’s use and enjoyment of the Premises. Landlord shall
endeavor to perform any such work so as to minimize disruption to Tenant’s
business where reasonably possible.
ARTICLE 10
INSURANCE AND LIABILITY
     10.1. Tenant’s Insurance Obligations. Tenant, at all times during the Term
and during any early occupancy period, at Tenant’s sole cost and expense, will
maintain the insurance this Section 10.1 describes.
          10.1.1. Liability Insurance. Tenant shall maintain commercial general
liability insurance (providing coverage at least as broad as the current ISO
form) with respect to the Premises and Tenant’s activities in the Premises and
upon and about the Property, on an “occurrence” basis, with minimum limits of
$1,000,000 each occurrence and $3,000,000 general aggregate. Such insurance must
include the following specific coverage provisions or endorsements: (a) broad
form contractual liability insurance insuring Tenant’s obligations under this
Lease; (b) naming Landlord and Property Manager as additional insureds by an
“Additional Insured — Managers or Lessors of Premises” endorsement (or
equivalent coverage or endorsement); (c) waiving the insurer’s subrogation
rights against all Landlord Parties; (d) providing Landlord with at least 10
Business Days prior notice of modification, cancellation, non-renewal or
expiration; and (e) expressly stating that Tenant’s insurance will be provided
on a primary and non-contributory basis. If Tenant provides such liability
insurance under a blanket policy, the insurance must be made specifically
applicable to the Premises and this Lease on a “per location” basis.
          10.1.2. Other Insurance. Tenant shall maintain “all risk” property
insurance for Tenant’s personal property and trade fixtures. Tenant shall also
maintain such other insurance as may be required by any

11



--------------------------------------------------------------------------------



 



Laws (including without limitation any necessary worker’s compensation
insurance), or as may reasonably be required by Landlord from time to time.
          10.1.3. Miscellaneous Insurance Provisions. All of Tenant’s insurance
will be written by companies rated at least “Best A-VII” and otherwise
reasonably satisfactory to Landlord. Tenant will deliver certificates of
insurance reasonably satisfactory to Landlord, (a) on or before the Commencement
Date (and prior to any earlier occupancy by Tenant) and (b) not later than 10
Business Days prior to the expiration of any current policy or certificate. If
Landlord allows Tenant to provide evidence of liability insurance by
certificate, then Tenant will deliver an ACORD Form 25 certificate and will
attach or cause to be attached to the certificate copies of any endorsements
this Section 10.1 requires. Tenant’s insurance must permit releases of liability
and provide for waiver of subrogation as provided in Section 10.3. Tenant
acknowledges and agrees that Landlord’s establishment of minimum insurance
requirements is not a representation by Landlord that such limits are sufficient
and does not limit Tenant’s liability under this Lease in any manner.
          10.1.4. Tenant’s Failure to Insure. Notwithstanding any contrary
language in this Lease and any notice and cure rights this Lease provides
Tenant, if Tenant fails to provide Landlord with evidence of insurance as
required under this Section 10.1 within five days after notice from Landlord,
then Landlord may assume that Tenant is not maintaining the insurance
Section 10.1 requires Tenant to maintain and Landlord may (but is not obligated
to) without further demand upon Tenant or notice to Tenant and without giving
Tenant any cure right or waiving or releasing Tenant from any obligation
contained in this Lease, obtain such insurance for Landlord’s benefit. In such
event, Tenant will pay to Landlord, as Additional Rent, all costs and expenses
Landlord incurs obtaining such insurance. Landlord’s exercise of its rights
under this section does not relieve Tenant from any default under this Lease.
     10.2. Landlord’s Insurance Obligations. Landlord will (except for the
optional coverages and endorsements this Section 10.2 may describe) at all times
during the Term maintain the insurance this Section 10.2 describes. All premiums
and other costs and expenses Landlord incurs in connection with maintaining such
insurance are Operating Expenses.
          10.2.1. Property Insurance. Property insurance on the Building in an
amount not less than the full insurable replacement cost of the Building
insuring against loss or damage by fire and such other risks as are covered by
the current ISO Special Form policy. Landlord, at its option, may obtain such
additional coverages or endorsements as Landlord deems appropriate or necessary
in its sole discretion, including without limitation insurance covering
foundation, grading, excavation and debris removal costs; business income and
rents insurance; earthquake insurance; terrorism insurance; and flood insurance.
Landlord may maintain such insurance in whole or in part under blanket policies.
Tenant acknowledges and agrees that Landlord’s property insurance will not cover
or be applicable to any property of Tenant within the Premises or otherwise
located at the Property.
          10.2.2. Liability Insurance. Commercial general liability insurance
against claims for bodily injury, personal injury, and property damage occurring
at the Property in such amounts as Landlord deems appropriate or necessary in
its sole discretion. Such liability insurance will protect only Landlord and, at
Landlord’s option, Landlord’s lender and some or all of the Landlord Parties,
and does not replace or supplement the liability insurance this Lease obligates
Tenant to carry.
          10.2.3. Deductible. Tenant acknowledges that Landlord’s insurance may
include deductible limits, that such deductible amounts reduce the insurance
premiums chargeable as Operating Expenses under the Lease, and that,
notwithstanding the waiver set forth in Section 10.3, such deductible amounts
shall either (i) be considered Operating Expenses under the Lease, or, (ii) if
Tenant (or any person acting at the direction or under the control of Tenant) is
the cause of any loss covered by Landlord’s property insurance policy, be
considered the sole responsibility of Tenant hereunder to the extent of Tenant’s
fault, provided that in no event shall the deductible portion payable by Tenant
exceed $5,000.
     10.3. Mutual Waiver of Subrogation. Each party hereby waives any and every
right or cause of action for any and all loss of, or damage to, any of its
property (whether or not such loss or damage is caused by the fault or
negligence of the other party or anyone for whom said other party may be
responsible), which loss or

12



--------------------------------------------------------------------------------



 



damage is actually covered or coverable by valid and collectible fire, extended
coverage, “All Risk” or similar policies maintained by such party or required to
be maintained by such party under this Lease, subject to the provisions of
Section 10.2.3 above and to the extent that such loss or damage is recovered
under said insurance policies (or otherwise would have been recovered in the
event either party fails to maintain the insurance required to be maintained
under this Lease).
     10.4. Liability of Landlord and Tenant.
          10.4.1. The Landlord Parties shall not have any liability to Tenant
for any Claims based on or arising out of any cause whatsoever, including
without limitation the following: the repair or maintenance of any portion of
the Premises (including the Tenant Improvements) or the Property; interruption
in the use of the Premises (except as provided in this Lease); any accident or
damage resulting from any use or operation by Landlord, Tenant or any other
person or entity of the elevators or the heating, cooling, electrical, or
plumbing systems serving the Property; termination of this Lease by reason of
damage to the Premises or the Building; fire, robbery, theft, vandalism, or any
other casualty; failure or inability to furnish any service specified in this
Lease; and leakage in any part of the Premises or the Building from water, rain,
ice or snow that may leak into, or flow from, any part of the Premises or the
Building, or from drains, pipes or plumbing fixtures in the Premises or the
Building. Any property placed by Tenant in or about the Premises or the Property
shall be at the sole risk of Tenant, and Landlord shall not in any manner be
responsible therefor. Notwithstanding the foregoing, Landlord shall not be
released from liability to Tenant for and to the extent of any injury caused by
Landlord’s willful misconduct or gross negligence, nor shall the foregoing
release Landlord from its maintenance obligations under this Lease. In no event,
however, shall Landlord have any liability to Tenant on account of any claims
for the interruption of or loss to Tenant’s business or for any indirect damages
or consequential losses, provided that Rent shall abate to the extent that
Tenant is not able to use the Premises.
          10.4.2. In addition to Tenant’s other indemnification obligations in
this Lease (but subject to Landlord’s insurance obligations in Section 10.2
above), Tenant to the fullest extent allowable under the Laws shall release,
indemnify, protect, defend (with counsel reasonably acceptable to Landlord) and
hold harmless the Landlord Parties from and against all Claims arising from:
(a) any breach or default by Tenant in the performance of any of Tenant’s
covenants or agreements in this Lease; (b) any misconduct or negligent act or
omission of Tenant; (c) any accident, injury, occurrence or damage in, about or
to the Premises (except to the extent caused by Landlord, or its agents or
employees); and (d) to the extent caused in whole or in part by Tenant, any
accident, injury, occurrence or damage in, about or to the Property.
          10.4.3. Landlord hereby indemnifies and agrees to save Tenant harmless
from and against any and all claims to the extent directly arising out of the
negligence or willful misconduct of Landlord in connection with (a) the
possession, use, occupation, management, repair, maintenance or control of the
Property, and not resulting from the negligence or willful misconduct of Tenant
or (b) any default by Landlord.
          10.4.4. Notwithstanding any provision to the contrary contained
herein, Tenant shall look solely to the estate and property of Landlord in and
to the Property in the event of any claim against Landlord arising out of or in
connection with this Lease, the relationship of Landlord and Tenant, or Tenant’s
use of the Premises, and Tenant agrees that the liability of Landlord arising
out of or in connection with this Lease, the relationship of Landlord and
Tenant, or Tenant’s use of the Premises, shall be limited to such estate and
property of Landlord in and to the Property. No properties or assets of Landlord
other than the estate and property of Landlord in and to the Property and no
property owned by any partner of Landlord shall be subject to levy, execution or
other enforcement procedures for the satisfaction of any judgment (or other
judicial process) or for the satisfaction of any other remedy of Tenant arising
out of or in connection with this Lease, the relationship of Landlord and Tenant
or Tenant’s use of the Premises.
ARTICLE 11
DAMAGE OR DESTRUCTION
     11.1. Tenant’s Notice of Casualty. If the Premises or any part thereof
shall be damaged by fire or any other casualty, Tenant shall give immediate
written notice thereof to Landlord.

13



--------------------------------------------------------------------------------



 



     11.2. Tenantable Within 180 Days. Except as provided in Section 11.4, if a
casualty renders the whole or any material part of the Premises untenantable and
Landlord determines in its sole but reasonable discretion that it can make the
Premises tenantable within 180 days after the date of the casualty, then
Landlord will notify Tenant within 20 Business Days after the date of the
casualty that Landlord will repair and restore the Building and the Premises as
required by Section 11.6. Notwithstanding anything to the contrary contained
herein, in the event that such restoration of the Premises is not substantially
completed within 180 days from the date of the casualty, and provided that such
delay in substantial completion results from a cause other than Tenant Delay,
then Tenant shall have the right to terminate this Lease by delivering 30 days’
prior written notice to Landlord. In the event the restoration of the Premises
is substantially completed within such 30 day period, such right of termination
shall be deemed to be void and without effect.
     11.3. Not Tenantable Within 180 Days. If a casualty renders the whole or
any material part of the Premises untenantable and Landlord reasonably
determines in its sole discretion that it cannot make the Premises tenantable
within 180 days after the date of the casualty, then Landlord will so notify
Tenant within 20 Business Days after the date of the casualty and may, in such
notice, terminate this Lease effective on the date of Landlord’s notice. If
Landlord does not terminate this Lease as provided in this section, Tenant may
terminate this Lease by notifying Landlord within 30 days after Tenant’s receipt
of Landlord’s notice, which termination will be effective 30 days after
Landlord’s receipt of Tenant’s notice.
     11.4. Building Substantially Damaged. Notwithstanding Section 11.2, if the
Building is damaged or destroyed by casualty (regardless whether the Premises is
affected) and either (a) fewer than 9 months remain in the Term (excluding any
unexercised Extension Terms), or (b) the damage reduces the value of the
improvements on the Property by more than 50% (as determined by Landlord in its
sole but reasonable discretion), then, regardless of whether Landlord determines
in its reasonable discretion that it can make the Building tenantable within
180 days after the date of the casualty, Landlord, at Landlord’s option, by
notifying Tenant within 20 Business Days after the casualty, may terminate this
Lease effective on the date of Landlord’s notice.
     11.5. Insufficient Proceeds. Notwithstanding any contrary language in this
Article 11, if this Article 11 obligates Landlord to repair damage to the
Premises or Building caused by casualty, and if Landlord does not receive
sufficient insurance proceeds (excluding any deficiency caused by the amount of
any policy deductible) to repair all of the damage, or if the lender under any
Mortgage does not release to Landlord sufficient insurance proceeds to repair
all of the damage, then Landlord, at Landlord’s option, by notifying Tenant
within 45 days after the casualty, may terminate this Lease effective on the
date of Landlord’s notice.
     11.6. Landlord’s Repair Obligations. If this Lease is not terminated under
Sections 11.3 through 11.5 following a casualty, then Landlord shall repair and
restore the Building and any other improvements located on the Property to as
near their condition prior to the casualty as is reasonably possible with all
commercially reasonable diligence and speed (subject to delays caused by Tenant
Delay or Force Majeure). In such case, this Lease shall remain in full force and
effect, but Basic Rent and Tenant’s Share of Expenses for the period during
which the Premises are untenantable shall abate pro rata (based upon the
rentable area of the untenantable portion of the Premises as compared with the
rentable area of the entire Premises). In no event is Landlord obligated to
repair or restore any special equipment or improvements installed by Tenant, or
any personal property (or other property) of Tenant. Landlord will, if
necessary, equitably adjust Tenant’s Share of Expenses Percentage, subject to
Section 3.7, to account for any reduction in the rentable area of the Premises
or Building resulting from a casualty.
     11.7. Rent Apportionment Upon Termination. If either party terminates this
Lease under this Article 11, Landlord will apportion Basic Rent and Tenant’s
Share of Expenses on a per diem basis and Tenant will pay the Basic Rent and
Tenant’s Share of Expenses to (a) the date of the casualty if the event renders
the Premises completely untenantable or (b) if the event does not render the
Premises completely untenantable, the effective date of such termination
(provided that if a portion of the Premises is rendered untenantable, but the
remaining portion is tenantable, then Tenant’s obligation to pay Basic Rent and
Tenant’s Share of Expenses abates pro rata [based upon the rentable area of the
untenantable, portion of the Premises divided by the rentable area of the entire
Premises] from the date of the casualty and Tenant will pay the unabated portion
of the Rent to the date of such termination).

14



--------------------------------------------------------------------------------



 



     11.8. Exclusive Casualty Remedy. The provisions of this Article 11 are
Tenant’s sole and exclusive rights and remedies in the event of a casualty. To
the extent permitted by the Laws, Tenant waives the benefits of any Law that
provides Tenant any abatement or termination rights (by virtue of a casualty)
not specifically described in this Article 11.
ARTICLE 12
CONDEMNATION
     12.1. Termination of Lease. If a Condemning Authority desires to effect a
Taking of all or any material part of the Property, Landlord will notify Tenant
and Landlord and Tenant will reasonably determine whether the Taking will render
the Premises unsuitable for Tenant’s intended purposes. If Landlord and Tenant
conclude that the Taking will render the Premises unsuitable for Tenant’s
intended purposes, Landlord and Tenant will document such determination and this
Lease will terminate as of the date the Condemning Authority takes possession of
the portion of the Property taken. Tenant will pay Rent to the date of
termination. If a Condemning Authority takes all or any material part of the
Building, or if a Taking reduces the value of the Property by 50% or more (as
reasonably determined by Landlord in its sole discretion), regardless whether
the Premises is affected, then Landlord, at Landlord’s option, by notifying
Tenant prior to the date the Condemning Authority takes possession of the
portion of the Property taken, may terminate this Lease effective on the date
the Condemning Authority takes possession of the portion of the Property taken.
     12.2. Landlord’s Repair Obligations. If this Lease does not terminate with
respect to the entire Premises under Section 12.1 and the Taking includes a
portion of the Premises, then this Lease shall automatically terminate as to the
portion of the Premises taken as of the date the Condemning Authority takes
possession of the portion taken and Landlord will, at its sole cost and expense,
restore the remaining portion of the Premises to a complete architectural unit
with all commercially reasonable diligence and speed and will reduce the Basic
Rent for the period after the date the Condemning Authority takes possession of
the portion of the Premises taken to a sum equal to the product of the Basic
Rent provided for in this Lease multiplied by a fraction, the numerator of which
is the rentable area of the Premises after the Taking and after Landlord
restores the Premises to a complete architectural unit, and the denominator of
which is the rentable area of the Premises prior to the Taking. Landlord will
also equitably adjust Tenant’s Share of Expenses Percentage for the same period,
subject to Section 3.7, to account for the reduction in the rentable area of the
Premises or the Building resulting from the Taking. Tenant’s obligation to pay
Basic Rent and Tenant’s Share of Expenses will abate on a proportionate basis
with respect to that portion of the Premises remaining after the Taking that
Tenant is unable to use during Landlord’s restoration for the period of time
that Tenant is unable to use such portion of the Premises.
     12.3. Tenant’s Participation. Landlord is entitled to receive and keep all
damages, awards or payments resulting from or paid on account of a Taking.
Tenant waives and assigns to Landlord any interest of Tenant in any such
damages, awards or payments. Notwithstanding the foregoing, Tenant may prove in
any condemnation proceedings and may receive any separate award for damages to
or condemnation of Tenant’s movable trade fixtures and equipment and for
relocation expenses; provided, however, that Tenant has no right to receive any
award for its interest in this Lease or for loss of leasehold, including without
limitation any award for the unexpired portion of the Term.
     12.4. Exclusive Taking Remedy. The provisions of this Article 12 are
Tenant’s sole and exclusive rights and remedies in the event of a Taking. To the
extent permitted by the Laws, Tenant waives the benefits of any Law that
provides Tenant any abatement or termination rights or any right to receive any
payment or award (by virtue of a Taking) not specifically described in this
Article 12.
ARTICLE 13
TRANSFERS
     13.1. Restriction on Transfers.
          13.1.1. General Prohibition. Except as set forth in Section 13.1.2,
Tenant will not cause or suffer a Transfer without first obtaining Landlord’s
written consent, which consent shall not be unreasonably

15



--------------------------------------------------------------------------------



 



withheld or delayed. If Landlord consents to the Transfer, Landlord may impose
on Tenant or the transferee such conditions as Landlord deems appropriate in its
sole but reasonable discretion. Tenant’s request for Landlord’s consent to a
Transfer must describe in detail the parties, terms and portion of the Premises
affected. Tenant will, in connection with requesting Landlord’s consent, provide
Landlord with a copy of any and all documents and information regarding the
proposed Transfer and the proposed transferee as Landlord reasonably requests.
Landlord will notify Tenant of Landlord’s election to consent or withhold
consent within 30 days after receiving Tenant’s written request for consent to
the Transfer. Tenant acknowledges and agrees that no Transfer, including without
limitation a Transfer under Section 13.1.2, will release Tenant from any
liability or obligation under this Lease and that Tenant shall remain liable to
Landlord after such a Transfer as a principal and not as a surety or guarantor,
nor shall the collection or acceptance of rent from any such assignee,
transferee, subtenant or occupant constitute a waiver or release of Tenant under
any provision of the Lease. If Landlord consents to any Transfer, Tenant will
pay to Landlord, as Additional Rent, 50% of any amount Tenant receives on
account of the Transfer in excess of the amounts this Lease otherwise requires
Tenant to pay. Any attempted Transfer in violation of this Lease is null and
void and constitutes a breach of this Lease. Tenant acknowledges and agrees that
Landlord’s refusal to consent to a Transfer shall be deemed not to have been
unreasonably withheld if (i) the proposed transferee is not of a type and
quality consistent with the first-class nature of the Building, (ii) the
proposed transferee is a governmental agency or any party by whom any suit or
action could be defended on the ground of sovereign immunity, (iii) the proposed
transferee does not have the financial capacity and credit worthiness to
undertake and perform the obligations of this Lease, or (iv) the space to be
assigned or sublet is not capable of being configured to allow appropriate means
of ingress and egress. Tenant also acknowledges that one or more existing or
future mortgagees of a Mortgage affecting the Property may have the right to
approve any Transfer and that if such mortgagee withholds its consent to a
Transfer, Landlord shall have the absolute right to withhold its consent to a
Transfer.
          13.1.2. Transfers to Affiliates. Provided that Tenant is not in
default, beyond any applicable cure period, in the performance of its
obligations under this Lease, Tenant may cause a Transfer to an Affiliate if:
(a) Tenant notifies Landlord at least 30 days prior to such Transfer; (b) Tenant
delivers to Landlord, at the time of Tenant’s notice, current financial
statements of Tenant and the proposed transferee that are reasonably acceptable
to Landlord; and (c) the transferee assumes and agrees in a writing reasonably
acceptable to Landlord to perform Tenant’s obligations under this Lease and to
observe all terms and conditions of this Lease.
     13.2. Costs. Tenant will pay to Landlord, as Additional Rent, all costs and
expenses Landlord actually incurs in connection with any Transfer, including
without limitation reasonable attorneys’ fees and other third-party expenses,
regardless whether Landlord consents to the Transfer, so long as such costs do
not exceed $5,000.
ARTICLE 14
DEFAULTS; REMEDIES
     14.1. Events of Default. The occurrence of any of the following constitutes
an “Event of Default” by Tenant under this Lease:
          14.1.1. Failure to Pay Rent. Tenant fails to pay as and when due
(a) Basic Rent, (b) any installment of Tenant’s Share of Expenses, or (c) any
other Additional Rent amount, and such failure continues for 10 days after
Landlord notifies Tenant of such failure.
          14.1.2. Failure to Perform. Tenant breaches or fails to perform any of
Tenant’s non-monetary obligations under this Lease and the breach or failure
continues for a period of 30 days after Landlord notifies Tenant of such breach
or failure; provided, however, that if Tenant cannot reasonably cure its breach
or failure within said 30 day period, then Tenant’s breach or failure is not an
Event of Default if Tenant promptly commences to cure its breach or failure and
thereafter diligently pursues the cure and effects the cure within a period of
time that does not exceed 90 days after the date that Landlord notified Tenant
of the breach of failure. Notwithstanding any contrary language in this
Section 14.1.2, Tenant is not entitled to any notice or cure period before an
uncurable breach of this Lease (or failure) becomes an Event of Default.
          14.1.3. Misrepresentation. The existence of any material
misrepresentation or omission in any financial statements, correspondence or
other information provided to Landlord by or on behalf of Tenant in

16



--------------------------------------------------------------------------------



 



connection with: (a) Tenant’s negotiation or execution of this Lease;
(b) Landlord’s evaluation of Tenant as a prospective tenant at the Property;
(c) any proposed or attempted Transfer; or (d) any consent or approval requested
by Tenant under this Lease.
          14.1.4. INTENTIONALLY DELETED
          14.1.5. Other Defaults. (a) Tenant makes a general assignment or
general arrangement for the benefit of creditors; (b) a petition for
adjudication of bankruptcy or for reorganization or rearrangement is filed by
Tenant; (c) a petition for adjudication of bankruptcy or for reorganization or
rearrangement is filed against Tenant and is not dismissed within 60 days; (d) a
trustee or receiver is appointed to take possession of substantially all of
Tenant’s assets located at the Premises or of Tenant’s interest in this Lease
and possession is not restored to Tenant within 30 days; or (e) substantially
all of Tenant’s assets, substantially all of Tenant’s assets located at the
Premises or Tenant’s interest in this Lease is subjected to attachment,
execution or other judicial seizure not discharged within 30 days. If a court of
competent jurisdiction determines that any act described in this section does
not constitute an Event of Default, and the court appoints a trustee to take
possession of the Premises (or if Tenant remains a debtor in possession of the
Premises) and such trustee or Tenant transfers Tenant’s interest hereunder, then
Landlord is entitled to receive, as Additional Rent, the amount by which the
Rent (or any other consideration) paid in connection with the Transfer exceeds
the Rent otherwise payable by Tenant under this Lease.
          14.1.6. Notice Requirements. The notices required by this Section 14.1
are intended to satisfy any and all notice requirements imposed by the Laws and
are not in addition to any such requirements.
     14.2. Remedies. Upon the occurrence of any Event of Default, Landlord, at
any time and from time to time, and without preventing Landlord from exercising
any other right or remedy, may exercise any one or more of the following
remedies:
          14.2.1. Termination of Tenant’s Possession; Re-entry and Reletting
Right. Terminate Tenant’s right to possess the Premises by any lawful means with
or without terminating this Lease, in which event Tenant will immediately
surrender possession of the Premises to Landlord. Unless Landlord specifically
states that it is terminating this Lease, Landlord’s termination of Tenant’s
right to possess the Premises is not to be construed as an election by Landlord
to terminate this Lease or Tenant’s obligations and liabilities under this
Lease. In such event, this Lease continues in full force and effect (except for
Tenant’s right to possess the Premises) and Tenant continues to be obligated for
and must pay all Rent as and when due under this Lease. If Landlord terminates
Tenant’s right to possess the Premises, Landlord is not obligated to but may
re-enter the Premises and remove all persons and property from the Premises.
Landlord may store any property Landlord removes from the Premises in a public
warehouse or elsewhere at the cost and for the account of Tenant. Upon such
re-entry, Landlord is not obligated to but may relet all or any part of the
Premises to a third party or parties for Tenant’s account. Tenant is immediately
liable to Landlord for all Re-entry Costs and must pay Landlord the same within
10 days after Landlord’s notice to Tenant. Landlord may relet the Premises for a
period shorter or longer than the remaining Term. If Landlord relets all or any
part of the Premises, Tenant will continue to pay Rent when due under this Lease
and Landlord will refund to Tenant the Net Rent Landlord actually receives from
the reletting up to a maximum amount equal to the Rent paid by Tenant that came
due after Landlord’s reletting. If the Net Rent Landlord actually receives from
reletting exceeds such Rent, Landlord will apply the excess sum to future Rent
due under this Lease. Landlord may retain any surplus Net Rent remaining at the
expiration of the Term.
          14.2.2. Termination of Lease. Terminate this Lease effective on the
date Landlord specifies in its termination notice to Tenant. Upon termination,
Tenant will immediately surrender possession of the Premises to Landlord. If
Landlord terminates this Lease, Landlord may recover from Tenant and Tenant will
pay to Landlord on demand all damages Landlord incurs by reason of Tenant’s
default, including, without limitation: (a) all Rent due and payable under this
Lease as of the effective date of the termination; (b) any amount necessary to
compensate Landlord for any detriment proximately caused to Landlord by Tenant’s
failure to perform its obligations under this Lease or which in the ordinary
course would likely result from Tenant’s failure to perform, including but not
limited to any Re-entry Costs; (c) an amount equal to the difference between the
present worth, as of the effective date of the termination, of the Basic Rent
for the balance of the Term remaining

17



--------------------------------------------------------------------------------



 



after the effective date of the termination (assuming no termination) and the
present worth, as of the effective date of the termination, of a fair market
Rent for the Premises for the same period (as Landlord reasonably determines the
fair market Rent); and (d) Tenant’s Share of Expenses to the extent Landlord is
not otherwise reimbursed for such Expenses. For purposes of this section,
Landlord will utilize the Discount Rate to compute present worth. Nothing in
this section shall limit or prejudice Landlord’s right to prove and obtain
damages in an amount equal to the maximum amount allowed by the Laws, regardless
whether such damages are greater than the amounts set forth in this section.
          14.2.3. Present Worth of Rent. Recover from Tenant, and Tenant will
pay to Landlord on demand, an amount equal to the then present worth, as of the
effective date of termination, of the aggregate of the Rent and any other
charges payable by Tenant under this Lease for the unexpired portion of the
Term, less the fair and reasonable rental value of the Premises for the
corresponding period. Landlord will utilize the Discount Rate to compute present
worth. The fair and reasonable rental value of the Premises shall be determined
in good faith by Landlord on the basis of the rents payable under leases entered
into by Landlord for comparable space in the Building during the 18-month period
immediately preceding Landlord’s election to proceed under this Section 14.2.3;
or, if Landlord reasonably determines that no such leases for comparable space
have been entered into, then the fair and reasonable rental value shall be
otherwise determined by Landlord in good faith. If the Premises or any part
thereof are relet by Landlord before any adjudication of Landlord’s claims for
damages, then the amount of rent payable to Landlord for such reletting shall be
deemed the fair and reasonable rental value of the Premises (or the applicable
part thereof) during the term of the reletting.
          14.2.4. Self Help. Perform the obligation on Tenant’s behalf without
waiving Landlord’s rights under this Lease at law or in equity, and without
releasing Tenant from any obligation under this Lease. Tenant shall pay to
Landlord, as Additional Rent, all sums that Landlord pays and all obligations
that Landlord incurs on Tenant’s behalf under this section.
          14.2.5. Other Remedies. Any other right or remedy available to
Landlord under this Lease, under the Laws, and/or in equity.
     14.3. Costs. Tenant will reimburse and compensate Landlord on demand and as
Additional Rent for any actual loss Landlord incurs in connection with,
resulting from or related to any breach or default of Tenant under this Lease,
regardless whether the breach or default constitutes an Event of Default, and
regardless whether suit is commenced or judgment is entered. Such loss shall
include all reasonable legal fees, costs and expenses (including paralegal fees
and other professional fees and expenses) Landlord incurs in investigating,
negotiating, settling or enforcing any of Landlord’s rights or remedies or
otherwise protecting Landlord’s interests under this Lease. Tenant will also
indemnify, defend (with counsel reasonably acceptable to Landlord), protect and
hold harmless the Landlord Parties from and against all Claims that Landlord or
any of the other Landlord Parties incurs if Landlord or any of the other
Landlord Parties becomes or is made a party to any claim or action
(a) instituted by Tenant (other than claims asserting that Landlord has breached
any of its obligations to Tenant under this Lease) or by or against any person
holding any interest in the Premises by, under or through Tenant, (b) for
foreclosure of any lien for labor or material furnished to or for Tenant or such
other person, or (c) otherwise arising out of or resulting from any act or
omission of Tenant or such other person. In addition to the foregoing, Landlord
is entitled to reimbursement of all of Landlord’s fees, expenses and damages,
including, but not limited to, reasonable attorneys’ fees and paralegal and
other professional fees and expenses, Landlord incurs in connection with
protecting its interests in any bankruptcy or insolvency proceeding involving
Tenant, including without limitation any proceeding under any chapter of the
Bankruptcy Code; by exercising and advocating rights under Section 365 of the
Bankruptcy Code; by proposing a plan of reorganization and objecting to
competing plans; and by filing motions for relief from stay. Such fees and
expenses are payable on demand, or, in any event, upon assumption or rejection
of this Lease in bankruptcy.
     14.4. Waiver and Release by Tenant. Tenant waives and releases all Claims
Tenant may have resulting from Landlord’s re-entry and taking possession of the
Premises by any lawful means and removing and storing Tenant’s property as
permitted under this Lease, provided all such action is taken in a lawful manner
and is the result of a breach by Tenant of this Lease. INTENTIONALLY DELETED.

18



--------------------------------------------------------------------------------



 



     14.5. Landlord’s Default. If Landlord defaults in the performance of any of
its obligations under this Lease, Tenant will notify Landlord of the default and
Landlord will have 30 days after receiving such notice to cure the default. If
Landlord is not reasonably able to cure the default within a 30 day period,
Landlord will have an additional reasonable period of time to cure the default
(not to exceed 90 days) as long as Landlord promptly commences the cure and
thereafter diligently pursues the cure to completion. In no event shall Landlord
be liable to Tenant or any other person for consequential, special or punitive
damages (including without limitation lost profits). Landlord fails to cure any
default within said 90 day period, Tenant may perform the obligations of
Landlord under this Lease and deduct all costs incurred by Tenant from the Rent
payable under this Lease.
     14.6. No Waiver. Except as specifically set forth in this Lease, no failure
by Landlord or Tenant to insist upon the other party’s performance of any of the
terms of this Lease or to exercise any right or remedy upon a breach thereof,
constitutes a waiver of any such breach or of any breach or default by the other
party in its performance of its obligations under this Lease. No acceptance by
Landlord of full or partial Rent from Tenant or any third party during the
continuance of any breach or default by Tenant of Tenant’s performance of its
obligations under this Lease constitutes Landlord’s waiver of any such breach or
default. Except as specifically set forth in this Lease, none of the terms of
this Lease to be kept, observed or performed by a party to this Lease, and no
breach thereof, are waived, altered or modified except by a written instrument
executed by the other party. One or more waivers by a party to this Lease are
not to be construed as a waiver of a subsequent breach of the same covenant,
term or condition. No statement on a payment check from a party to this Lease or
in a letter accompanying a payment check is binding on the other party. The
party receiving the check, with or without notice to the other party, may
negotiate such check without being bound to the conditions of any such
statement.
ARTICLE 15
CREDITORS; ESTOPPEL CERTIFICATES
     15.1. Subordination. This Lease, all rights of Tenant in this Lease, and
all interest or estate of Tenant in the Property, is subject and subordinate to
the lien of any Mortgage existing as of the Effective Date. Tenant, within
10 days of Landlord’s demand, will execute and deliver to Landlord (or to any
other person Landlord designates) any instruments, releases or other documents
reasonably required to confirm the subordination of this Lease as provided in
this Section to the lien of any Mortgage so long as such document provides
adequate non-disturbance protection in favor of Tenant. Notwithstanding the
subordination to any future Mortgage provided for in this section, as long as
Tenant is not in default in the payment of Rent or the performance and
observance of any covenant, condition, provision, term or agreement to be
performed and observed by Tenant under this Lease beyond any applicable grace or
cure period this Lease provides Tenant, the holder of the Mortgage shall not by
virtue of such subordination under this section be entitled to disturb Tenant’s
right of possession of the Premises under this Lease and shall recognize all of
Tenant’s rights under this Lease. Landlord shall use commercially reasonable
efforts to have all holders of any Mortgages execute and deliver to Tenant and a
Subordination, Non-Disturbance and Attornment Agreement, in a form acceptable to
the Tenant and the Lender. If Landlord fails to obtain such Subordination,
Non-Disturbance and Attornment Agreement(s) within 30 days after the Effective
Date of this Lease, Tenant may terminate this Lease by giving written notice to
Landlord. Landlord acknowledges and agrees that the lien of any existing or
future Mortgage will not cover Tenant’s moveable trade fixtures or personal
property located in or on the Premises.
     15.2. Attornment. If the holder of any Mortgage at a foreclosure sale or
any other transferee acquires Landlord’s interest in this Lease, the Premises or
the Property, then Tenant will attorn to the transferee of or successor to
Landlord’s interest in this Lease, the Premises or the Property (as the case may
be) and recognize such transferee or successor as landlord under this Lease so
long as Tenant’s possession of the Premises is not disturbed and Tenant’s rights
under this Lease are recognized. Tenant waives the protection of any statute or
rule of law that gives or purports to give Tenant any right to terminate this
Lease or surrender possession of the Premises upon the transfer of Landlord’s
interest, so long as the provisions of this Article 15 are complied with.
     15.3. Mortgagee Protection Clause. Tenant will give the holder of any
Mortgage, by registered mail, a copy of any notice of default Tenant serves on
Landlord, provided that Landlord or the holder of the Mortgage previously
notified Tenant (by way of notice of assignment of rents and leases or
otherwise) of the address of such holder. Tenant further agrees that if Landlord
fails to cure such default within the time provided for in this Lease, then
Tenant will provide written notice of such failure to such holder and such
holder will have an

19



--------------------------------------------------------------------------------



 



additional 15 days after receipt of such notice within which to cure the
default. If the default cannot be cured within the additional 15 day period,
then the holder will have such additional time as may be necessary to effect the
cure (not to exceed 60 days) if, within the 15 day period, the holder has
promptly commenced and is diligently pursuing the cure (including without
limitation commencing foreclosure proceedings if necessary to effect the cure).
     15.4. Estoppel Certificates.
          15.4.1. Contents. Upon Landlord’s written request, Tenant will
execute, acknowledge and deliver to Landlord a written statement in form
reasonably satisfactory to Landlord certifying: (a) that this Lease is
unmodified and in full force and effect (or, if there have been any
modifications, that the Lease is in full force and effect as modified, and
stating the modifications); (b) that this Lease has not been canceled or
terminated; (c) the last date of payment of Rent and the time period covered by
such payment; (d) whether there are then existing any breaches or defaults by
Landlord under this Lease known to Tenant and, if so, specifying the same;
(e) specifying any existing claims or defenses in favor of Tenant against the
enforcement of this Lease; and (f) such other factual statements as Landlord, or
any lender, prospective lender, investor or purchaser may reasonably request.
Tenant will deliver the properly signed statement to Landlord within 10 days
after receipt of Landlord’s request. Landlord may give any such statement by
Tenant to any lender, prospective lender, investor or purchaser of all or any
part of the Property and any such party may conclusively rely upon such
statement as true and correct.
          15.4.2. Failure to Deliver. If Tenant does not timely deliver the
properly signed statement referenced in Section 15.4.1 to Landlord, such failure
shall constitute an Event of Default under this Lease. Further, if Tenant so
fails to timely deliver the properly signed statement, then Landlord and any
lender, prospective lender, or purchaser may conclusively presume and rely,
except as otherwise represented by Landlord, (i) that the terms and provisions
of this Lease have not been changed; (ii) that this Lease has not been canceled
or terminated; (iii) that not more than one month’s Rent has been paid in
advance; and (iv) that Landlord is not in default in the performance of any of
its obligations under this Lease. In such event, Tenant is estopped from denying
the truth of such facts.
ARTICLE 16
TERMINATION OF LEASE
     16.1. Surrender of Premises. Tenant will surrender the Premises to Landlord
at the expiration or earlier termination of this Lease in good order, condition
and repair (reasonable wear and tear, permitted Alterations, and damage by
casualty or condemnation excepted), and will surrender all keys to the Premises
to Landlord at the place then fixed for Tenant’s payment of Basic Rent or as
Landlord otherwise directs. Tenant will also inform Landlord of all combinations
on locks, safes and vaults, if any, in the Premises or on the Property. Tenant
will at such time remove all of its property from the Premises and, if Landlord
required as a condition of its consent, all specified Alterations carried out by
Tenant in the Premises. Tenant will promptly repair any damage to the Premises
caused by such removal. If Tenant does not surrender the Premises in accordance
with this section, Tenant will indemnify, defend (with counsel reasonably
acceptable to Landlord), protect and hold harmless Landlord from and against any
Claim resulting from Tenant’s delay in so surrendering the Premises, including,
without limitation, any Claim made by any succeeding occupant founded on such
delay. All property of Tenant not removed on or before the last day of the Term
is deemed abandoned. Tenant appoints Landlord as Tenant’s agent to remove, at
Tenant’s sole cost and expense, all of Tenant’s property from the Premises upon
termination of this Lease and to cause its transportation and storage for
Tenant’s benefit, all at the sole cost and risk of Tenant, and Landlord will not
be liable for damage, theft, misappropriation or loss thereof or in any manner
in respect thereto.
     16.2. Holding Over. If Tenant possesses the Premises after the Term expires
(or after this Lease is otherwise terminated) without executing a new lease but
with Landlord’s written consent, then Tenant is deemed to be occupying the
Premises as a tenant from month-to-month, subject to all provisions, conditions
and obligations of this Lease applicable to a month-to-month tenancy, except
that: (a) for the first 3 months of the hold-over period herein, Tenant shall
entitled to remain under the same terms and conditions as provided in the Lease,
except that Rent for each month during such 3 month period shall be equal to
125% of the Rent for the

20



--------------------------------------------------------------------------------



 



month immediately preceding the commencement of the 3 month period herein
granted; and (b) for each month of the holdover period herein (and, in the case
of the one-time 3 month holdover provided in this Section, then for each month
following that 3 month period), the monthly Rent payment will be equal to 150%
of the monthly Rent payable for the month immediately preceding the commencement
of the applicable holdover period, and either Landlord or Tenant may terminate
the month-to-month tenancy at any time upon 30 days prior written notice to the
other party. If Tenant possesses the Premises after the Term expires (or is
otherwise terminated) without executing a new lease and without Landlord’s
written consent, then Tenant is deemed to be occupying the Premises without
claim of right (but subject to all terms and conditions of this Lease) and, in
addition to Tenant’s liability for failing to surrender possession of the
Premises as provided in Section 16.1, Tenant shall pay to Landlord a charge for
each day of occupancy after expiration of the Term in an amount equal to 150% of
Tenant’s then-existing Rent (on a daily basis).
ARTICLE 17
ADDITIONAL PROVISIONS
     17.1. Tenant Improvements.
          17.1.1. Tenant’s Improvements. Tenant shall, at its sole cost and
expense, complete the tenant improvements specified in the floor plan attached
hereto as Exhibit 17.1.1 and made a part hereof, and as shown on the Floor Plans
attached hereto as Exhibit 2 and made a part hereof (collectively, the “Tenant
Improvements”). The Tenant Improvements shall be considered Alterations, and
Tenant shall comply with all requirements for the construction of Alterations
contained within Article 8 of this Lease.
          17.1.2. Substantial Completion. Tenant will use commercially
reasonable efforts to achieve Substantial Completion of the Tenant Improvements
on or before November 1, 2007.
          17.1.3. Tenant Allowance. The costs of the Tenant Improvements shall
be the sole responsibility of Tenant. Notwithstanding the foregoing, however,
Landlord shall provide Tenant with an allowance of $806,409.10, calculated at
$30.10 per rentable square foot of the Premises (the “Allowance”). Additionally
Landlord shall be responsible, at its sole cost, for installing fiber optic
lines sufficient for Tenant’s business operations (which costs exceeding
$3,000.00 shall be deducted from the Allowance). Landlord shall complete such
work on or before the Commencement Date and if Landlord fails to do so, Tenant
may complete such work and deduct all costs incurred by Tenant from Rent.
Landlord shall be entitled to retain a portion of the Allowance to pay all costs
and expenses directly incurred by Landlord for the review of all plans and
specifications for the Tenant Improvements, which shall not exceed $2,000 (the
“Review Fees”). After deduction of the Review Fees, the remaining portion of the
Allowance may be used as follows: upon receipt of paid receipt invoices, lien
waivers, and any other information or documentation reasonably requested by
Landlord, Landlord shall reimburse Tenant from the Allowance for the
Reimbursables. For purposes of this Section 17.1.3, “Reimbursables” shall mean
Tenant’s actual costs relating to: (i) construction of the Tenant Improvements;
(ii) wiring and cabling of telephone, computer, and voice/data systems;
(iii) systems and furniture installation; (iv) architectural and design plans;
and (v) permits, licenses, and other fees relative to the construction of the
Tenant Improvements. If the cost of the Tenant Improvements exceeds the
Allowance, Tenant shall have sole responsibility for the payment of such excess
cost. If the cost of the Tenant’s Improvements is less than the Allowance,
Tenant shall not be entitled to any payment or credit for such excess amount. To
the extent any portion of the Allowance has not been advanced to Tenant by
April, 30, 2008, the remaining portion of the Allowance as of said date shall be
forfeited to Landlord, and Tenant shall be solely responsible for the costs of
any Tenant Improvements on and after said date.
     17.2. Parking Facilities. Neither Tenant, nor any of its employees, agents,
or visitors shall use the parking areas for overnight storage of vehicles,
except in the enclosed parking garage areas. Tenant acknowledges and agrees that
Landlord will not be responsible for any loss, theft or damage to vehicles, or
the contents thereof, parked or left in the parking areas of the Property.
Landlord will provide, during the Term, free of charge, all surface parking
spaces located on the Property (as depicted on Exhibit 2-B) for the exclusive
use of Tenant and its employees, agents, and visitors. Landlord shall use
commercially reasonable efforts to prevent adjacent property owners and their
agents, employees and invitees, from parking in the parking spaces located on
the Property.

21



--------------------------------------------------------------------------------



 



ARTICLE 18
MISCELLANEOUS PROVISIONS
     18.1. Notices. All Notices must be in writing and must be sent by personal
delivery, by nationally-recognized overnight express delivery service, by U.S.
registered or certified mail (return receipt requested, postage prepaid), or by
electronic “fax” transfer (conditioned on prompt telephone confirmation, with
copy to follow by regular mail) to the addresses specified in the Basic Terms or
at such other place as either party may designate to the other party by written
notice given in accordance with this section. Such notices shall be deemed
received (a) as of the date of delivery, if delivered by hand by 4:00 p.m.
Central on a Business Day (if hand delivered after said time, any such notice
shall be deemed received as of the first Business Day after delivery), (b) as of
the next Business Day, if tendered to an overnight express delivery service by
the applicable deadline for overnight service, (c) as of the fifth Business Day
after mailing, if sent by regular mail, or (d) as of the date of fax
transmission, if properly transmitted by fax prior to 12:00 p.m. Central (if
transmitted after said time, any such fax transmission shall be deemed received
as of the next Business Day).
     18.2. Transfer of Landlord’s Interest. If Landlord Transfers any interest
in the Premises for any reason other than collateral security purposes, the
transferor is automatically relieved of all obligations on the part of Landlord
accruing under this Lease from and after the date of the Transfer, provided that
the transferee assumes all of Landlord’s obligation and Landlord delivers to the
transferee any funds the transferor holds in which Tenant has an interest.
Landlord’s covenants and obligations in this Lease bind each successive Landlord
only during and with respect to its respective period of ownership. However,
notwithstanding any such Transfer, the transferor remains entitled to the
benefits of Tenant’s indemnity and insurance obligations (and similar
obligations) under this Lease with respect to matters arising or accruing during
the transferor’s period of ownership.
     18.3. Successors. The covenants and agreements contained in this Lease bind
and inure to the benefit of Landlord, its successors and assigns, bind Tenant
and its successors and assigns and inure to the benefit of Tenant and its
permitted successors and assigns.
     18.4. Captions and Interpretation. The captions of the articles and
sections of this Lease are to assist the parties in reading this Lease and are
not a part of the terms or provisions of this Lease. Whenever required by the
context of this Lease, the singular includes the plural and the plural includes
the singular.
     18.5. Relationship of Parties. This Lease does not create the relationship
of principal and agent, or of partnership, joint venture, or of any association
or relationship between Landlord and Tenant other than that of landlord and
tenant.
     18.6. Entire Agreement; Amendment. The Basic Terms and all exhibits,
addenda and schedules attached to this Lease are incorporated into this Lease as
though fully set forth in this Lease and together with this Lease contain the
entire agreement between the parties with respect to the improvement and leasing
of the Premises. All preliminary and contemporaneous negotiations, including,
without limitation, any letters of intent or other proposals and any drafts and
related correspondence, are merged into and superseded by this Lease. No
subsequent alteration, amendment, change or addition to this Lease is binding on
Landlord or Tenant unless it is in writing and signed by the party to be charged
with performance.
     18.7. Severability. If any covenant, condition, provision, term or
agreement of this Lease is, to any extent, held invalid or unenforceable, the
remaining portion thereof and all other covenants, conditions, provisions, terms
and agreements of this Lease, will not be affected by such holding, and will
remain valid and in force to the fullest extent permitted by law.

22



--------------------------------------------------------------------------------



 



     18.8. Survival. All of Tenant’s obligations under this Lease (together with
interest on payment obligations at the Maximum Rate) accruing prior to
expiration or other termination of this Lease survive the expiration or other
termination of this Lease. Further, all of the parties’ release,
indemnification, defense and hold harmless obligations under this Lease survive
the expiration or other termination of this Lease, without limitation.
     18.9. Attorneys’ Fees. If either Landlord or Tenant commences any
litigation or judicial action to determine or enforce any of the provisions of
this Lease, the prevailing party in any such litigation or judicial action is
entitled to recover all of its costs and expenses (including, but not limited
to, reasonable attorneys’ fees, costs and expenditures) from the non-prevailing
party.
     18.10. Brokers. Landlord and Tenant each represents and warrants to the
other that it has not had any dealings with any realtors, brokers, finders or
agents in connection with this Lease (except as may be specifically set forth in
the Basic Terms) and agrees to release, indemnify, defend and hold the other
harmless from and against any Claim based on the failure or alleged failure to
pay any realtors, brokers, finders or agents (other than any brokers specified
in the Basic Terms) and from any cost, expense or liability for any
compensation, commission or charges claimed by any realtors, brokers, finders or
agents (other than any brokers specified in the Basic Terms) claiming by,
through or on behalf of it with respect to this Lease or the negotiation of this
Lease. Landlord will pay any brokers named in the Basic Terms in accordance with
the applicable listing agreement for the Property.
     18.11. Governing Law. This Lease is governed by, and must be interpreted
under, the internal laws of the State. Any suit arising from or relating to this
Lease must be brought in the County; Landlord and Tenant each waive the right to
bring suit elsewhere.
     18.12. Time is of the Essence. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor.
     18.13. Joint and Several Liability. All parties signing this Lease as
Tenant are jointly and severally liable for performing all of Tenant’s
obligations under this Lease.
     18.14. Authority. Landlord and Tenant, and each individual signing this
Lease on behalf of either Landlord or Tenant represents and warrants that they
are duly authorized to sign on behalf of and to bind said party and that this
Lease is a duly authorized obligation of said party.
     18.15. Force Majeure. If either party is delayed or prevented from
performing any act required in this Lease (excluding, however, the payment of
money) by reason of Force Majeure, then such party’s performance of such act is
excused for the period of delay caused by Force Majeure, and the period of the
performance of any such act will be extended for a period equivalent to such
period.
     18.16. No Recording. Tenant will not record this Lease, provided that
Tenant may record a Memorandum of this Lease and Landlord agrees to execute any
reasonable Memorandum of Lease if requested by Tenant.
     18.17. Nondisclosure of Lease Terms. The terms and conditions of this Lease
constitute proprietary information of Landlord that Tenant will keep
confidential. Tenant’s disclosure of the terms and conditions of this Lease
could adversely affect Landlord’s ability to negotiate other leases and impair
Landlord’s relationship with other tenants. Accordingly, Tenant, without
Landlord’s consent (which consent Landlord may grant or withhold in its sole and
absolute discretion), will not directly or indirectly disclose the terms and
conditions of this Lease to any other tenant or prospective tenant of the
Building or to any other person or entity other than Tenant’s employees and
agents who have a legitimate need to know such information (and who will also
keep the same in confidence).
     18.18. Financial Disclosure. At the request of Landlord, from time to time
during the Term, but no more often than once per year, Tenant shall provide
Landlord with any reasonable financial records, including financial statements
or federal tax returns of Tenant prepared in accordance with generally accepted
accounting principles for the prior two fiscal years of operation of Tenant.
Landlord shall retain such financial disclosure in

23



--------------------------------------------------------------------------------



 



confidence but shall be permitted to provide copies to its mortgagees for the
purpose of financing the Building or to prospective purchasers of the Building.
     18.19. Construction of Lease and Terms. The terms and provisions of this
Lease represent the results of negotiations between Landlord and Tenant, each of
which are sophisticated parties and each of which has been represented or been
given the opportunity to be represented by counsel of its own choosing, and
neither of which has acted under any duress or compulsion, whether legal,
economic or otherwise. Consequently, the terms and provisions of this Lease must
be interpreted and construed in accordance with their usual and customary
meanings, and Landlord and Tenant each waive the application of any rule of law
that ambiguous or conflicting terms or provisions contained in this Lease are to
be interpreted or construed against the party who prepared the executed Lease or
any earlier draft of the same. Landlord’s submission of this instrument to
Tenant for examination or signature by Tenant does not constitute a reservation
of or an option to lease and is not effective as a lease or otherwise until
Landlord and Tenant both execute and deliver this Lease. The parties agree that,
regardless of which party provided the initial form of this Lease, drafted or
modified one or more provisions of this Lease, or compiled, printed or copied
this Lease, this Lease is to be construed solely as an offer from Tenant to
lease the Premises, executed by Tenant and provided to Landlord for acceptance
on the terms set forth in this Lease, which acceptance and the existence of a
binding agreement between Tenant and Landlord may then be evidenced only by
Landlord’s execution of this Lease.
     Landlord and Tenant each caused this Lease to be executed and delivered by
its duly authorized representative to be effective as of the Effective Date.

            LANDLORD: 965 Partnership LLP
    Dated: July 9, 2007  By:   Tom Threlkeld       Its: Chief Manager           
By:   /s/ Tom Threlkeld                       TENANT: XATA Corporation
      By:   /s/ Mark Ties         Name:   Mark Ties        Title:   Chief
Financial Officer   

24



--------------------------------------------------------------------------------



 



         

EXHIBIT “1” TO LEASE
Definitions
“Additional Rent” means any charge, fee or expense (other than Basic Rent)
payable by Tenant under this Lease, however denoted.
“Affiliate” means any person or corporation that, directly or indirectly,
controls, is controlled by or is under common control with Tenant. For purposes
of this definition, “control” means possessing the power to direct or cause the
direction of the management and policies of the entity by the ownership of a
majority of the voting securities of the entity.
“Alteration” means any change, alteration, addition or improvement to the
Premises or Property.
“Bankruptcy Code” means the United States Bankruptcy Code as the same now exists
and as the same may be amended, including any and all rules and regulations
issued pursuant to or in connection with the United States Bankruptcy Code now
in force or in effect after the Effective Date.
“Basic Rent” means the basic rent amounts specified in the Basic Terms.
“Basic Terms” means the terms of this Lease identified as the Basic Terms before
Article 1 of the Lease.
“Building” means the building(s) now existing on the Land, as identified in the
“Premises” section of the Basic Terms.
“Business Days” means any day other than Saturday, Sunday or a legal holiday in
the State.
“City” means the City of Eden Prairie.
“Claims” means all claims, actions, demands, liabilities, damages, costs,
penalties, forfeitures, losses or expenses, including, without limitation,
reasonable attorneys’ fees and the costs and expenses of enforcing any
indemnification, defense or hold harmless obligation under the Lease.
“Commencement Date” means the Commencement Date specified in the Basic Terms.
“Condemning Authority” means any person or entity with a statutory or other
power of eminent domain.
“County” means the County in which the Property is located in.
“Discount Rate” means 1% per annum plus the prevailing primary credit discount
rate established by the Federal Reserve Bank for the district in which the
Property is located on advances made to member banks under the Federal Reserve
Act.
“Effective Date” means the date Landlord executes this Lease, as indicated on
the signature page.
“Event of Default” means the occurrence of any of the events specified in
Section 14.1 of the Lease.
“Expenses” means the total amount of Property Taxes and Operating Expenses due
and payable with respect to the Property during any calendar year of the Term.
“Floor Plan” means the floor plan attached to the Lease as Exhibit 2.
“Force Majeure” means acts of God; strikes; lockouts; inability to procure
materials (despite commercially reasonable pursuit of such materials);
governmental laws or regulations; casualty; orders or directives of any
legislative, administrative, or judicial body or any governmental department;
inability to obtain any governmental licenses, permissions or authorities
(despite commercially reasonable pursuit of such licenses, permissions or
authorities); and other similar or dissimilar causes beyond either party’s
reasonable control.

 



--------------------------------------------------------------------------------



 



“Hazardous Materials” means any of the following, in any amount: (a) any
petroleum or petroleum product, asbestos in any form, urea formaldehyde and
polychlorinated biphenyls; (b) any radioactive substance; (c) any toxic,
infectious, reactive, corrosive, ignitable or flammable chemical or chemical
compound; and (d) any chemicals, materials or substances, whether solid, liquid
or gas, defined as or included in the definitions of “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “extremely hazardous wastes,”
“restricted hazardous wastes,” “toxic substances,” “toxic pollutants,” “solid
waste” or words of similar import in any federal, state or local statute, law,
ordinance or regulation now existing or existing on or after the Effective Date
as the same may be interpreted by government offices and agencies.
“Hazardous Materials Laws” means any federal, state or local statutes, laws,
ordinances or regulations now existing or existing after the Effective Date that
control, classify, regulate, list or define Hazardous Materials.
“Land” means the parcel(s) of land on which the Building is located. In the
event the Building is part of a designated complex, then “Land” shall also mean
all associated parcels of land owned by Landlord, all easements appurtenant
thereto, and all access drives serving the complex.
“Landlord” means only the owner or owners of the Property at the time in
question.
“Landlord Parties” means Landlord and Property Manager and their respective
officers, directors, partners, shareholders, members and employees.
“Laws” means any law, regulation, rule, order, statute or ordinance of any
governmental or private entity in effect on or after the Effective Date and
applicable to the Property or the use or occupancy of the Property, including,
without limitation, Hazardous Materials Laws.
“Lease” means this Lease Agreement, as the same may be amended or modified after
the Effective Date.
“Lease Year” means each consecutive 12 month period during the Term, commencing
on the Commencement Date, except that if the Commencement Date is not the first
day of a calendar month, then the first Lease Year is a period beginning on the
Commencement Date and ending on the last day of the calendar month in which the
Commencement Date occurs plus the following 12 consecutive calendar months.
“Maximum Rate” means interest at a rate equal to the lesser of (a) 10% per annum
or (b) the maximum interest rate permitted by law.
“Mortgage” means any mortgage, deed of trust, security interest or other
security document of like nature that at any time may encumber all or any part
of the Property and any replacements, renewals, amendments, modifications,
extensions or refinancings thereof, and each advance (including future advances)
made under any such instrument.
“Net Rent” means all rental Landlord actually receives from any reletting of all
or any part of the Premises, less any indebtedness from Tenant to Landlord other
than Rent (which indebtedness is paid first to Landlord) and less the Re-entry
Costs (which costs are paid second to Landlord).
“Notices” means all notices, demands or requests that may be or are required to
be given, demanded or requested by either party to the other as provided in the
Lease.
“Operating Expenses” means all expenses Landlord incurs in connection with
maintaining, repairing and operating the Property, as reasonably determined by
Landlord in accordance with generally accepted accounting principles
consistently followed. “Operating Expenses” shall include without limitation the
following: utility charges (including without limitation electricity, water,
sewer, gas, fuel and steam); lighting; window washing; the costs and expenses
incurred in connection with the provision of the utilities and services set
forth in Section 6.1 (including without limitation the maintenance and repair of
the Building systems furnishing such utilities and services); costs and expenses
incurred in connection with Landlord’s obligations under Section 7.1 (except as
provided herein); Landlord’s costs and expenses for insurance, as specified in
Section 10.2; wages payable to

 



--------------------------------------------------------------------------------



 



persons at the level of manager and below whose duties are connected with
maintaining and operating the Property (but only for the portion of such
persons’ time allocable to the Property), together with all payroll taxes,
unemployment insurance, vacation allowances and disability, pension, profit
sharing, hospitalization, retirement and other so-called “fringe benefits” paid
in connection with such persons (allocated in a manner consistent with such
persons’ wages); amounts paid to contractors or subcontractors for work or
services performed in connection with maintaining, repairing and operating the
Property; all costs of uniforms, supplies and materials used in connection with
maintaining, repairing and operating the Property; all services, supplies,
replacements or other expenses for maintaining, repairing and operating the
Property; costs of complying with Laws enacted after the Commencement Date;
reasonable management fees (not to exceed 5% of gross rents); expenses Landlord
incurs in connection with public sidewalks adjacent to the Property, any
pedestrian walkway system (either above or below ground) and any other public
facility to which Landlord or the Property is from time to time subject in
connection with operating the Property; and such other expenses as may
ordinarily be incurred in connection with maintaining, repairing and operating a
property similar to the Property. Notwithstanding anything to the contrary in
this Lease, if Landlord makes a capital improvement to the Property that would
be deemed a capital expense under generally accepted accounting principles
(including without limitation capital improvements associated with repairs and
replacements) and such capital improvement is (a) required by Laws enacted after
the Commencement Date or (b) is made for the purpose of reducing Operating
Expenses, then Landlord may only include in Operating Expenses reasonable
charges for interest paid on the investment and reasonable charges for
depreciation of the investment, so as to amortize the investment over the
reasonable useful life of the improvement on a straight line basis, provided
that with respect to capital improvements made under subsection (b), such costs
may be included only to the extent that such capital improvements result in a
net reduction (after amortization) in Operating Expenses. The term “Operating
Expenses” does not include:

  i.   the cost of repairs, restoration or other work occasioned by fire,
windstorm or other insured casualty other than the amount of any commercially
reasonable deductible under any insurance policy (regardless whether the
deductible is payable by Landlord in connection with a capital expenditure);    
ii.   expenses Landlord incurs in connection with leasing or procuring tenants
or renovating space for new tenants;     iii.   legal expenses incident to
Landlord’s enforcement of any lease; interest or principal payments on any
mortgage or other indebtedness of Landlord or any rent payable on any ground
lease;     iv.   allowance or expense for depreciation or amortization (except
as specifically set forth above for the amortization of certain capital
improvements);     v.   costs of any repair work performed to the extent
Landlord has actually been reimbursed by condemnation proceeds;     vi.  
compensation paid to any employee of Landlord or the managing agent of the
Building above the grade of building superintendent or manager;     vii.  
interest, amortization or other costs, including legal fees, associated with any
mortgage, loan or refinancing of all or any part of the Property or sale of all
or any part of the Property;     viii.   expenses incurred for any necessary
replacement of any item to the extent that it is covered under warranty;     ix.
  Any ground rent or air space rent incurred for the Property;     x.   any
personal property taxes of Landlord for equipment or items not used directly in
the operation or maintenance of the Building;     xi.   all bad debt loss,
reserve for bad debt loss;

 



--------------------------------------------------------------------------------



 



  xii.   Costs of correcting defects in the design or construction of the
Premises, Building (including latent defects in the Premises or Building) or in
the equipment thereon, except that conditions resulting from ordinary wear and
tear and use shall not be deemed defects;     xiii.   Costs relating to
Hazardous Materials, except to the extent caused, installed, disposed of or
released by Tenant.

“Premises” means that certain space described in the Basic Terms.
“Property” means, collectively, the Land, Building (including the Premises) and
all other improvements on the Land.
“Property Manager” means the property manager specified in the Basic Terms or
any other agent Landlord may appoint from time to time to manage the Property.
“Property Taxes” means any general real property tax, improvement tax,
assessment, special assessment, reassessment, commercial rental tax, tax, in
lieu tax, levy, charge, penalty or similar imposition imposed by any authority
having the direct or indirect power to tax, including but not limited to,
(a) any city, county, state or federal entity, (b) any school, agricultural,
lighting, drainage or other improvement or special assessment district, (c) any
governmental agency. The term “Property Taxes” includes all charges or burdens
of every kind and nature Landlord incurs in connection with using, occupying,
owning, operating, leasing or possessing the Property, without particularizing
by any known name and whether any of the foregoing are general, special,
ordinary, extraordinary, foreseen or unforeseen; any tax or charge for fire
protection, street lighting, streets, sidewalks, road maintenance, refuse,
sewer, water or other services provided to the Property and any personal
property taxes on personal property used on the Property. The term “Property
Taxes” does not include (i) Landlord state or federal income, franchise, estate
or inheritance taxes; (ii) gift, transfer or excise taxes; (iii) any special
assessments attributable to the initial construction or renovation of the
Premises; or (iv) penalties or interest on late payment of Taxes unless caused
by Tenant. If Landlord is entitled to pay, and elects to pay, any of the above
listed assessments or charges in installments over a period of two or more
calendar years, then only such installments of the assessments or charges
(including interest thereon) as are actually paid in a calendar year will be
included within the term “Property Taxes” for such calendar year. If any of
Tenant’s trade fixtures and other personal property are taxed with the Property,
Tenant will pay the taxes attributable to Tenant’s trade fixtures and other
personal property to Landlord as Additional Rent.
“Re-entry Costs” means all costs and expenses Landlord incurs re-entering or
reletting all or any part of the Premises, including, without limitation, all
costs and expenses Landlord incurs (a) maintaining or preserving the Premises
after an Event of Default; (b) recovering possession of the Premises, removing
persons and property from the Premises (including, without limitation, court
costs and reasonable attorney’s fees) and storing such property; (c) reletting,
renovating or altering the Premises after an Event of Default; and (d) real
estate commissions, advertising expenses and similar expenses paid or payable in
connection with reletting all or any part of the Premises after an Event of
Default. “Re-entry Costs” also includes the value of free rent and other
concessions Landlord gives in connection with re-entering or reletting all or
any part of the Premises.
“Rent” means, collectively, Basic Rent and Additional Rent.
“Site Plan” means the site plan attached to the Lease as Exhibit 2-A.
“State” means the State in which the Property is located in.
“Structural Alterations” means any Alterations involving the structural,
mechanical, electrical, plumbing, fire/life safety or heating, ventilating and
air conditioning systems of the Building.
“Substantial Completion” means (a) the date that the City or other appropriate
authority issues a conditional or unconditional Certificate of Occupancy or
similar document for the Premises, or (b) if the City or other appropriate
authority does not require that a Certificate of Occupancy or other similar
document be issued for Tenant’s

 



--------------------------------------------------------------------------------



 



occupancy of the Premises, the date that Tenant is reasonably able to occupy and
use the Premises for its intended purposes.
“Taking” means the exercise by a Condemning Authority of its power of eminent
domain on all or any part of the Property, either by accepting a deed in lieu of
condemnation or by any other manner.
“Tenant” means the tenant identified in the Lease and such tenant’s permitted
successors and assigns. In any provision relating to the conduct, acts or
omissions of “Tenant,” the term “Tenant” means the tenant identified in the
Lease and such tenant’s agents, employees, contractors, invitees, successors,
assigns and others using the Premises or on the Property with Tenant’s expressed
or implied permission.
“Tenant Parties” means Tenant and its officers, directors, shareholders,
partners, members and employees, as applicable.
“Tenant Delays” means any delays caused or contributed to by Tenant.
“Tenant’s Share of Expenses” means the product obtained by multiplying the
amount of Expenses for the period in question by the Tenant’s Share of Expenses
Percentage.
“Tenant’s Share of Expenses Percentage” means the percentage specified in the
Basic Terms.
“Term” means the initial term of this Lease specified in the Basic Terms and, if
applicable, any renewal term then in effect.
“Transfer” means an assignment, mortgage, pledge, transfer, sublease or other
encumbrance or conveyance (voluntarily, by operation of law or otherwise) of
this Lease or the Premises or any interest in this Lease or the Premises. The
term “Transferee” also includes any assignment, mortgage, pledge, transfer or
other encumbering or disposal (voluntarily, by operation of law or otherwise) of
any ownership interest in Tenant that results or could result in a change of
control of Tenant.

 